Exhibit 10.1

SECOND AMENDMENT TO AGREEMENT AND PLAN OF MERGER

This Second Amendment, dated as of March 26, 2010, amends the Agreement and Plan
of Merger, dated as of February 9, 2010, as amended by the Amendment to the
Agreement and Plan of Merger, dated as of March 1, 2010 (the “Merger
Agreement”), by and among Spectrum Brands Holdings, Inc., formerly known as
SB/RH Holdings, Inc., a Delaware corporation (“Parent”), Battery Merger Corp., a
Delaware corporation and a direct wholly-owned subsidiary of Parent (“Battery
Merger Sub”), Grill Merger Corp., a Delaware corporation and a direct
wholly-owned subsidiary of Parent (“RH Merger Sub”, and together with Battery
Merger Sub, the “Merger Subsidiaries”), Spectrum Brands, Inc., a Delaware
corporation (“Battery”), and Russell Hobbs, Inc., a Delaware corporation (“RH”).
Parent, the Merger Subsidiaries, Battery and RH are collectively referred to
herein as the “Parties.”

In consideration of the mutual agreements set forth in the Merger Agreement and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, each intending to be legally bound, do hereby
agree as follows:

1. Exhibit A to the Merger Agreement shall be deleted in its entirety and
replaced with a new Exhibit A to the Merger Agreement in the form attached
hereto on Annex A.

2. Exhibit B to the Merger Agreement shall be deleted in its entirety and
replaced with a new Exhibit B to the Merger Agreement in the form attached
hereto on Annex B.

3. All references within the Merger Agreement to the “Amended Parent Charter”
shall be modified such that each such reference shall be deleted in its entirety
and replaced with “Restated Parent Charter”.

4. All references within the Merger Agreement to the “Amended Parent By-laws”
shall be modified such that each such reference shall be deleted in its entirety
and replaced with “Amended and Restated Parent By-laws”.

5. Section 3.3(c) of the Merger Agreement is amended by deleting it in its
entirety and substituting in lieu thereof the following:

(c) Voting Requirements. Battery represents and warrants that the affirmative
vote of a majority of the outstanding shares of Battery Common Stock entitled to
vote thereon at a duly convened and held stockholders’ meeting in favor of the
adoption of this Agreement (the “Battery Statutory Stockholder Approval”) is the
only vote of the holders of any class or series of capital stock of Battery that
is required by Law and the Battery Organizational Documents to adopt this
Agreement and authorize the consummation of the transactions contemplated by
this Agreement.

6. Section 6.5(a) of the Merger Agreement, as previously amended, is hereby
further amended by deleting the words “approval of the Transaction,” and
substituting in lieu thereof the words “adoption of this Agreement,”.

7. Except as expressly set forth herein, the Merger Agreement will be and is
unchanged and will remain in full force and effect. On and after the date
hereof, each reference in the Merger Agreement to “this Agreement,” “herein,”
“hereof,” “hereunder” or words of similar import shall mean and be a reference
to the Merger Agreement as amended hereby. To the extent that a provision of
this Amendment conflicts with or differs from a provision of the Merger
Agreement, such provision of this Amendment shall prevail and govern for all
purposes and in all respects.



--------------------------------------------------------------------------------

8. This Second Amendment shall be governed by and construed in accordance with
the Merger Agreement.

9. This Second Amendment may be executed in two or more counterparts, each of
which when executed shall be deemed to be an original, and all of which together
will be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each of the Parties and delivered
to the other Parties. For purposes of this Amendment, facsimile signatures or
signatures by other electronic form of transfer shall be deemed originals, and
the Parties agree to exchange original signatures as promptly as possible.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Second Amendment to be executed
by their respective officers thereunto duly authorized, all as of the date first
written above.

 

SPECTRUM BRANDS HOLDINGS, INC.

By:

    /s/ Lisa R. Carstarphen       Name:   Lisa R. Carstarphen   Title:   VP and
Secretary

SPECTRUM BRANDS, INC.

By:

    /s/ Kent J. Hussey       Name:   Kent J. Hussey   Title:   Chief Executive
Officer

RUSSELL HOBBS, INC.

By:

    /s/ Terry L. Polistina       Name:   Terry L. Polistina   Title:   President
and CEO

GRILL MERGER CORP.

By:

    /s/ Lisa R. Carstarphen       Name:   Lisa R. Carstarphen   Title:   VP and
Secretary

BATTERY MERGER CORP.

By:

    /s/ Lisa R. Carstarphen       Name:   Lisa R. Carstarphen   Title:   VP and
Secretary



--------------------------------------------------------------------------------

Annex A

RESTATED

CERTIFICATE OF INCORPORATION

of

SPECTRUM BRANDS HOLDINGS, INC.

SPECTRUM BRANDS HOLDINGS, INC. (the “Corporation”), a corporation organized and
existing under the Laws of the State of Delaware, DOES HEREBY CERTIFY AS
FOLLOWS:

ONE: The name of the Corporation is SPECTRUM BRANDS HOLDINGS, INC. The original
Certificate of Incorporation of the Corporation was filed with the Secretary of
State of the State of Delaware on February 5, 2010 under the name “SB/RH
Holdings, Inc.” A Certificate of Amendment to the Certificate of Incorporation
of the Corporation changing the name of the Corporation from SB/RH Holdings,
Inc. to Spectrum Brands Holdings, Inc. was filed with the Secretary of State of
the State of Delaware on March 19, 2010.

TWO: This Restated Certificate of Incorporation (this “Certificate”), having
been duly adopted in accordance with Sections 242 and 245 of the General
Corporation Law of the State of Delaware (as amended from time to time, the
“DGCL”), and by the written consent of the stockholders of the Corporation in
accordance with Section 228 of the DGCL amends and restates the Certificate of
Incorporation of the Corporation (as amended) in its entirety.

THREE: The Certificate of Incorporation of the Corporation (as amended) is
hereby amended and restated to read as follows:

1. Name. The name of the Corporation is Spectrum Brands Holdings, Inc. (the
“Corporation”).

2. Address; Registered Office and Agent. The address of the Corporation’s
registered office is 2711 Centerville Road, Suite 400, City of Wilmington,
County of New Castle, State of Delaware 19808; and the name of its registered
agent at such address is Corporation Service Company.

3. Purposes. The purpose of the Corporation is to engage in any lawful act or
activity for which corporations may be organized under the DGCL.

4. Capital Stock.

4.1 The Corporation is authorized to issue two classes of capital stock,
designated as Common Stock and Preferred Stock. The total number of shares of
all classes of stock that the Corporation shall have authority to issue is
300,000,000, consisting of 200,000,000 shares of Common Stock, with a par value
of $0.01 per share (the “Common Stock”), and 100,000,000 shares of Preferred
Stock, with a par value of $0.01 per share (the “Preferred



--------------------------------------------------------------------------------

Stock”). Subject to the rights of any holders of any series of Preferred Stock,
the number of authorized shares of either of the Common Stock or Preferred Stock
may be increased or decreased (but not below the number of shares thereof then
outstanding) by the affirmative vote of the holders of a majority in voting
power of the stock of the Corporation entitled to vote thereon irrespective of
the provisions of Section 242(b)(2) of the DGCL (or any successor provision
thereto), and no vote of the holders of either of the Common Stock or Preferred
Stock voting separately as a class shall be required therefor.

4.2 The Preferred Stock may be issued in one or more series. The Board of
Directors of the Corporation (the “Board”) is hereby authorized to issue the
shares of Preferred Stock in such series, and to fix from time to time before
issuance, the number of shares to be included in any such series and the
designation, relative powers, preferences, rights and qualifications,
limitations or restrictions of such series. The authority of the Board with
respect to each such series will include, without limiting the generality of the
foregoing, the determination of any or all of the following:

(a) the number of shares of any series and the designation to distinguish the
shares of such series from the shares of all other series;

(b) the voting powers, if any, and whether such voting powers are full or
limited in such series;

(c) the redemption provisions, if any, applicable to such series, including the
redemption price or prices to be paid;

(d) whether dividends, if any, will be cumulative or noncumulative, the dividend
rate of such series, and the dates and preferences of dividends on such series;

(e) the rights of such series upon the voluntary or involuntary liquidation of,
or upon any distribution of the assets of, the Corporation;

(f) the provisions, if any, pursuant to which the shares of such series are
convertible into, or exchangeable for, shares of any other class or classes or
of any other series of the same or any other class or classes of stock, or any
other security, of the Corporation or any other corporation or other entity, and
the rates or other determinants of conversion or exchange applicable thereto;

(g) the right, if any, to subscribe for or to purchase any securities of the
Corporation or any other corporation or other entity;

(h) the provisions, if any, of a sinking fund applicable to such series; and

(i) any other relative, participating, optional or other special powers,
preferences or rights and qualifications, limitations or restrictions thereof;

 

- 2 -



--------------------------------------------------------------------------------

all as may be determined from time to time by the Board and stated or expressed
in the resolution or resolutions providing for the issuance of such Preferred
Stock (collectively, a “Preferred Stock Designation”), and as may be permitted
by the DGCL.

4.3 Except as may otherwise be provided in this Certificate, by applicable Law,
or by a Preferred Stock Designation, each holder of Common Stock, as such, shall
have the exclusive right to vote, and shall be entitled to one vote for each
share of Common Stock held of record by such holder, on all matters on which
stockholders generally are entitled to vote, including the election of Directors
to the Board. To the fullest extent permitted by law, holders of Common Stock,
as such, shall have no voting power with respect to, and shall not be entitled
to vote on, any amendment to this Certificate (including any Preferred Stock
Designation) that relates solely to the terms of one or more outstanding series
of Preferred Stock if the holders of such affected series are entitled, either
separately or together with the holders of one or more other such series, to
vote thereon pursuant to this Certificate (including any Preferred Stock
Designation) or pursuant to the DGCL.

4.4 Subject to applicable Law and the rights, if any, of the holders of
outstanding Preferred Stock set forth in a Preferred Stock Designation, if any,
dividends may be declared and paid on the Common Stock at such times and in such
amounts as the Board in its discretion shall determine.

4.5 Upon the dissolution, liquidation or winding up of the Corporation, subject
to the rights, if any, of the holders of any outstanding series of Preferred
Stock set forth in a Preferred Stock Designation, the holders of the Common
Stock shall be entitled to receive the assets of the Corporation available for
distribution to the stockholders ratably in proportion to the number of shares
held by them.

5. Election of Directors; Vacancies.

5.1 Subject to any rights of holders of any series of Preferred Stock, the
initial number of Directors shall be ten (10). Thereafter, the number of
Directors shall be determined in accordance with the Corporation’s by-laws (the
“By-laws”). Unless and except to the extent that the By-laws shall so require,
the election of Directors need not be by written ballot.

5.2 The Board (other than those Directors elected by the holders of any series
of Preferred Stock) shall be divided into three classes, designated as Class I,
Class II and Class III, with the first class initially consisting of four
Directors (one of whom will be the Chief Executive Officer of the Corporation),
and each other class initially consisting of three Directors. The term of office
of each class shall be three years and shall expire in successive years at the
time of the annual meeting of stockholders. The Directors first appointed to
Class I shall initially hold office for a term expiring at the first annual
meeting of stockholders following the effectiveness of this Section 5.2; the
Directors first appointed to Class II shall initially hold office for a term
expiring at the second annual meeting of stockholders following the
effectiveness of this Section 5.2; and the Directors first appointed to
Class III shall initially hold office for a term expiring at the third annual
meeting of stockholders following the effectiveness of this Section 5.2. At each
annual meeting of stockholders, the successors to the class of Directors whose
term shall then expire shall be elected to hold office for a term expiring at
the third succeeding annual

 

- 3 -



--------------------------------------------------------------------------------

meeting and until their successors are elected and qualified or until their
earlier resignation, retirement, removal or death. Any Director elected to fill
a vacancy shall have the same remaining term as that of his predecessor. In case
of any increase or decrease, from time to time, in the number of Directors
(other than Directors elected by holders of any series of Preferred Stock), the
number of Directors in each class shall be apportioned as nearly equal as
possible. The Board is authorized to assign members of the Board already in
office to Class I, Class II or Class III.

5.3 Notwithstanding Section 5.2, at any time the Board can be declassified upon
(a) majority approval of the Board, including approval of a majority of the
members of the Special Nominating Committee or (b) if the Special Nominating
Committee has been dissolved pursuant to Section 6.2(c), upon majority approval
of the Board (either (a) or (b) being a “Declassification Vote”). Any
Declassification Vote shall be publicly announced and a record thereof shall be
maintained on file at the principal office of the Corporation and, upon request,
will be made available to any stockholder of the Corporation. In the event of a
Declassification Vote, effective as of the date of the next annual meeting of
stockholders (the “Declassification Date”), Section 5.2 of this Certificate
shall automatically terminate and be of no further effect, and, subject to any
rights of holders of any series of Preferred Stock, stockholders will elect all
Directors on an annual basis; provided, however, that nothing in this
Section 5.3 shall shorten the term of any incumbent Director on the
Declassification Date. No such incumbent Director may be removed without cause
except by a vote of stockholders holding (i) a majority of the Outstanding
Voting Securities and (ii) a majority of the Outstanding Voting Securities not
held by a Significant Stockholder or any member of a Restricted Group. After the
Declassification Date, Directors shall be elected, and vacancies and newly
created directorships shall be filled, as set forth in the By-laws.

5.4 Directors, unless employed by and receiving a salary from the Corporation,
shall receive such compensation for serving on the Board and for attending
meetings of the Board and any committee thereof as may be fixed by the Board.
Directors shall be reimbursed their reasonable expenses incurred while engaged
in the business of the Corporation.

6. Committees of the Board.

6.1 General. The Board may designate one or more committees, each committee to
consist of one or more of the Directors with such power and authority as the
Board determines; provided, however, that the designation of any such committee
and the power and authority granted thereto (other than an audit committee or
compensation committee having customary powers and authorities for such
respective committees) shall require the Special Approval.

6.2 Special Nominating Committee. A committee (the “Special Nominating
Committee”) shall be established as follows:

(a) Designation and Qualifications. The Special Nominating Committee shall
consist of three Directors, each of whom shall be an Independent Director. The
Special Nominating Committee shall initially consist of Marc S. Kirschner,
Norman S. Matthews and

 

- 4 -



--------------------------------------------------------------------------------

Hugh R. Rovit. Any vacancy on the Special Nominating Committee that results from
one of such individuals’ (or his or her successor’s) resignation or removal from
the Board or death shall be filled exclusively by a majority of the Special
Nominating Committee then in office or by the sole remaining member of the
Special Nominating Committee.

(b) Powers and Actions. The Special Nominating Committee shall have the
exclusive power and authority (i) to nominate persons for election to the Board
as described in Section 3.4(B)(i) of the By-laws, (ii) to take all actions and
make all determinations which (x) this Certificate, (y) the By-Laws, or (z) the
Stockholder Agreement, dated as of February 9, 2010, by and among the Harbinger
Parties and the Corporation, as it may be amended from time to time (the
“Stockholder Agreement”), provides shall be taken or made by the Special
Nominating Committee or with Special Approval, as the case may be, and (iii) to
enforce on behalf of the Corporation such Stockholder Agreement including, if
necessary, bringing claims and litigation for breach of such Stockholder
Agreement, and to take all actions deemed by the Special Nominating Committee to
be necessary or appropriate in connection therewith. All out of pocket costs and
expenses (including attorneys’ fees) incurred by the Special Nominating
Committee shall be paid or reimbursed by the Corporation. Without limiting the
foregoing, the Special Nominating Committee is expressly authorized to retain
attorneys and other advisors at the expense of the Corporation.

(c) Dissolution. Notwithstanding anything to the contrary contained in this
Section 6.2, the Special Nominating Committee shall immediately cease to exist
if at any time there is no Person who, together with such Person’s Affiliates or
members of a group to which such Person belongs, Beneficially Owns 40% of the
Outstanding Voting Securities; provided, however, that the Special Nominating
Committee shall be re-constituted and established if at any time prior to three
years following the date on which the Special Committee ceases to exist, the
Prior Significant Stockholder reacquires Beneficial Ownership of 40% or more of
the Outstanding Voting Securities, and upon so being re-constituted and
established the Special Nominating Committee shall initially consist of (i) the
persons who were members of the Special Nominating Committee on the date it
ceased to exist (the “Legacy Committee Members”); or (ii) if one or more of the
Legacy Committee members is no longer a member of the Board, the remaining
Legacy Committee Member or Members and such additional person or persons as may
be designated by the remaining Legacy Committee Member(s) and who qualify as
Independent Directors, who shall be appointed to the Board (subject to
applicable fiduciary duties as to the qualifications of such persons) to fill
any existing vacancies or to newly-created Board seats to the extent no
vacancies then exist on the Board (and the number of Directors shall
automatically be increased to the extent so required); or (iii) if no Legacy
Committee Members remain as Directors at the time the Special Nominating
Committee is re-constituted, the initial members of the re-constituted Special
Nominating Committee shall be three Independent Directors designated by a
majority of the Independent Directors then serving. The “Prior Significant
Stockholder” means the Person that, together with its Affiliates or members of a
group to which such Person belongs, Beneficially Owned 40% or more of the
Outstanding Voting Securities immediately prior to the Special Nominating
Committee ceasing to exist pursuant to this Section 6.2(c).

 

- 5 -



--------------------------------------------------------------------------------

6.3 Nominating and Corporate Governance Committee. A committee (the “Nominating
and Corporate Governance Committee”) shall be established as follows:

(a) Designation and Qualifications. The Nominating and Corporate Governance
Committee shall consist of a majority of Directors designated for nomination by
the Significant Stockholder and at least one Independent Director. Any vacancy
on the Nominating and Corporate Governance Committee that results from one of
such individuals’ (or his or her successor’s) resignation or removal from the
Board or death shall be filled by the successor on the Board to such individual,
or, if there is no successor or the vacancy results from another reason, by a
majority of the Nominating and Corporate Governance Committee then in office or
by the sole remaining member of the Nominating and Corporate Governance
Committee.

(b) Powers and Actions. The Nominating and Corporate Governance Committee shall
have the power and authority to nominate persons for election to the Board as
described in Section 3.4(B) of the By-laws. All out of pocket costs and expenses
(including attorneys’ fees) incurred by the Nominating and Corporate Governance
Committee pursuant to this Section 6.3(b) shall be paid or reimbursed by the
Corporation.

7. Limitation of Liability. To the fullest extent permitted under the DGCL, no
Director shall be personally liable to the Corporation or the stockholders for
monetary damages for breach of fiduciary duty as a Director. Notwithstanding
anything to the contrary contained herein, any repeal or amendment of this
Article 7 or by changes in Law, or the adoption of any other provision of this
Certificate inconsistent with this Article 7, will, unless otherwise required by
Law, be prospective only, and will not in any way diminish or adversely affect
any right or protection of a Director existing at the time of such repeal or
amendment or adoption of such inconsistent provision in respect of any act or
omission occurring prior to such repeal or amendment or adoption of such
inconsistent provision.

8. Indemnification and Advancement of Expenses.

8.1 Right to Indemnification. The Corporation shall indemnify and hold harmless,
to the fullest extent permitted by applicable Law as it presently exists or may
hereafter be amended, any person (a “Covered Person”) who was or is a party or
is threatened to be made a party to any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that he or she, or a person for whom he or
she is the legal representative, is or was a Director or officer of the
Corporation or, while a Director or officer of the Corporation, is or was
serving at the request of the Corporation as a director, officer, employee or
agent of another entity or enterprise, including service with respect to
employee benefit plans, against all liability and loss suffered and expenses
(including attorneys’ fees) reasonably incurred by such Covered Person.
Notwithstanding the preceding sentence, except as otherwise provided in
Section 8.3, the Corporation shall be required to indemnify a Covered Person in
connection with a Proceeding (or part thereof) commenced by such Covered Person
only if the commencement of such Proceeding (or part thereof) by the Covered
Person was authorized in advance by the Board.

8.2 Advancement of Expenses. To the extent not prohibited by applicable Law, the
Corporation shall pay the expenses (including attorneys’ fees) incurred by a
Covered Person in defending any Proceeding in advance of its final disposition;
provided, however, that, to the extent required by applicable Law, such payment
of expenses in advance of the final disposition of the Proceeding shall be made
only upon receipt of an undertaking by the Covered Person to repay all amounts
advanced if it should be ultimately determined that the Covered Person is not
entitled to be indemnified under this Article 8 or otherwise.

 

- 6 -



--------------------------------------------------------------------------------

8.3 Claims.

(a) To the extent not prohibited by applicable Law, if a claim for
indemnification or advancement of expenses under this Article 8 is not paid in
full within 30 days after a written claim therefor by the Covered Person has
been received by the Corporation, the Covered Person may file suit to recover
the unpaid amount of such claim and, if successful in whole or in part, shall be
entitled to be paid the expense of prosecuting such claim. To the extent not
prohibited by applicable Law, in any such action the Corporation shall have the
burden of proving that the Covered Person is not entitled to the requested
indemnification or advancement of expenses under applicable Law.

(b) In any suit brought by a Covered Person seeking to enforce a right to
indemnification hereunder (but not a suit brought by a Covered Person seeking to
enforce a right to an advancement of expenses hereunder), it shall be a defense
that the Covered Person seeking to enforce a right to indemnification has not
met any applicable standard for indemnification under applicable Law. With
respect to any suit brought by a Covered Person seeking to enforce a right to
indemnification or right to advancement of expenses hereunder or any suit
brought by the Corporation to recover an advancement of expenses (whether
pursuant to the terms of an undertaking or otherwise), neither (i) the failure
of the Corporation to have made a determination prior to commencement of such
suit that indemnification of such Covered Person is proper in the circumstances
because such Covered Person has met the applicable standards of conduct under
applicable Law, nor (ii) an actual determination by the Corporation that such
Covered Person has not met such applicable standards of conduct, shall create a
presumption that such Covered Person has not met the applicable standards of
conduct or, in a case brought by such Covered Person seeking to enforce a right
to indemnification, be a defense to such suit.

(c) In any suit brought by a Covered Person seeking to enforce a right to
indemnification or to an advancement of expenses hereunder, or by the
Corporation to recover an advancement of expenses (whether pursuant to the terms
of an undertaking or otherwise), the burden shall be on the Corporation to prove
that the Covered Person seeking to enforce a right to indemnification or to an
advancement of expenses or the Covered Person from whom the Corporation seeks to
recover an advancement of expenses is not entitled to be indemnified, or to such
an advancement of expenses, under this Article 8 or otherwise.

8.4 Nonexclusivity of Rights. The rights conferred on any Covered Person by this
Article 8 shall not be exclusive of any other rights that such Covered Person
may have or hereafter acquire under any statute, provision of this Certificate
or the By-laws, agreement, vote of stockholders or disinterested Directors or
otherwise.

8.5 Other Sources. The Corporation’s obligation, if any, to indemnify or to
advance expenses to any Covered Person who was or is serving at its request as a
director, officer, employee or agent of another entity or enterprise shall be
reduced by any amount such Covered Person actually collects as indemnification
or advancement of expenses from such other entity or enterprise; provided,
however, that no Covered Person shall be required to seek recovery from any
other entity or enterprise.

 

- 7 -



--------------------------------------------------------------------------------

8.6 Amendment or Repeal. Notwithstanding anything to the contrary contained
herein, any repeal or amendment of this Article 8 by changes in Law (or
otherwise), or the adoption of any other provision of this Certificate
inconsistent with this Article 8, will, unless otherwise required by Law, be
prospective only (except to the extent such amendment or change in Law permits
the Corporation to provide broader rights on a retroactive basis than permitted
prior thereto), and will not in any way diminish or adversely affect any right
or protection of a Covered Person existing at the time of such repeal or
amendment or adoption of such inconsistent provision in respect of any act or
omission occurring prior to such repeal or amendment or adoption of such
inconsistent provision, regardless of when the applicable action, suit or
proceeding in respect of which such right or protection is sought is commenced
and regardless of when such right or protection is sought.

8.7 Other Indemnification and Prepayment of Expenses. This Article 8 shall not
limit the right of the Corporation, to the extent and in the manner permitted by
applicable Law, to indemnify and to advance expenses to persons other than
Covered Persons when and as authorized by appropriate corporate action.

9. Section 203. The Corporation shall not be governed by Section 203 of the
DGCL.

10. Adoption, Amendment or Repeal of By-Laws. Subject to the limitations set
forth in the By-laws, the Board is authorized to adopt, amend or repeal the
By-laws; provided, that no action by the Board to repeal or amend
Section 2.3(B), Section 3.2, Section 3.4(B), Section 8.7, Article IV or Article
VII of the By-laws (or any definition contained in Article I of the By-laws that
is used in any such Section or Article of the By-laws), or the adoption of any
other provision of the By-laws inconsistent with such Sections and Articles,
shall be effective (a) without the approval of a majority of the Board and a
majority of the Special Nominating Committee, if the Special Nominating
Committee exists, and (b) at any time when the Special Nominating Committee does
not exist, without the approval of a majority of the Board and a majority of the
Independent Directors then serving. In addition, and without limiting the
authority of the Board to amend the By-laws, any amendment to Section 3.2,
Section 3.3, Section 3.4(B) or Article VII of the By-laws by stockholders must
receive the vote of stockholders holding (i) a majority of the Outstanding
Voting Securities and (ii) a majority of the Outstanding Voting Securities not
held by a Significant Stockholder or any member of a Restricted Group.

11. Purchase Rights.

11.1 General. Each Eligible Stockholder and each Affiliate of an Eligible
Stockholder to which an Eligible Stockholder assigns its rights under this
Article 11 (each Eligible Stockholder and any such Affiliate being a “Rights
Holder”), has the right to purchase such Rights Holder’s Pro Rata Share (as
defined in this Section 11.1), of all or any part of any New Securities (as
defined in Section 11.2), that the Corporation may from time to time issue after
the date of this Certificate. A Rights Holder’s “Pro Rata Share” for purposes of
this right is the ratio of (a) the number of shares of the Common Stock owned by
such Rights Holder on the date of the New Securities Notice (as defined in
Section 11.3(a)) to (b) the sum of the total number of shares of the Common
Stock then outstanding.

 

- 8 -



--------------------------------------------------------------------------------

11.2 New Securities. For purposes of this Article 11, “New Securities” means
(a) any debt instruments of the Corporation or its subsidiaries issued to any
Eligible Stockholder or other Affiliate of the Corporation, (b) Capital Stock,
whether now authorized or not, (c) equity securities of the Corporation’s
subsidiaries, (d) rights, options or warrants to purchase such Capital Stock,
equity securities or debt instruments and (e) securities of any type whatsoever
that are, or may become, convertible into, exercisable for or exchangeable into
such Capital Stock, equity securities or debt instruments; provided, however,
that the term “New Securities” does not include securities issued or issuable:

(a) to officers, directors or employees of the Corporation or any of its
subsidiaries pursuant to an equity incentive plan or stock purchase plan or
agreement on terms approved by affirmative vote of a majority of the Board
(including securities issued or issuable upon the conversion or exchange of such
securities in accordance with the provisions of such plan or agreement);

(b) in connection with a stock split (or reverse stock split), subdivision,
dividend or distribution in respect of Capital Stock;

(c) any securities issued or issuable pursuant to a registration statement
required to be filed under the Securities Act of 1933, as amended or, if
applicable, any debt securities issued or issuable pursuant to an offering made
in reliance on Rule 144A under the Securities Act;

(d) as consideration for the acquisition of another Person by the Corporation by
consolidation, merger, purchase of all or substantially all of the assets or
other reorganization in which the Corporation acquires, in a single transaction
or series of related transactions, one or more divisions or lines of business or
all or substantially all of the assets of such other Person or 50% or more of
the voting power of such other Person or 50% or more of the equity ownership of
such other Person;

(e) as any right, option or warrant to acquire any securities specifically
excluded from the definition of New Securities, pursuant to subsections
(a) through (d); and

(f) securities issued or issuable pursuant to (i) the Agreement and Plan of
Merger, dated as of February 9, 2010, by and among the Corporation, Battery
Merger Corp., a Delaware corporation, Grill Merger Corp., a Delaware
corporation, Spectrum Brands, Inc., a Delaware corporation, and Russell Hobbs,
Inc., a Delaware corporation, as the same may be amended or modified (the
“Merger Agreement”), (ii) the Harbinger Support Agreement (as defined in the
Merger Agreement), as the same may be amended or modified, or (iii) the
Stockholder Agreement, as the same may be amended or modified.

 

- 9 -



--------------------------------------------------------------------------------

11.3 Procedure.

(a) The Corporation will give each Rights Holder at least ten (10) days prior
written notice of the Corporation’s intention to issue New Securities (the “New
Securities Notice”), describing the type and amount of New Securities to be
issued and the price and the general terms and conditions upon which the
Corporation proposes to issue such New Securities. Each Rights Holder may
purchase any or all of such Rights Holder’s Pro Rata Share of such New
Securities, by delivering to the Corporation, within ten (10) days after the
date of receipt by the Rights Holder of any such New Securities Notice, a
written notice specifying such number of New Securities which such Rights Holder
desires to purchase, for the price and upon the general terms and conditions
specified in the New Securities Notice. If any Rights Holder fails to notify the
Corporation in writing within such ten (10) day period of its election to
purchase any or all of such Rights Holder’s full Pro Rata Share of an offering
of New Securities (a “Nonpurchasing Holder”), then such Nonpurchasing Holder
will forfeit the right hereunder to purchase that part of such Rights Holder’s
Pro Rata Share of such New Securities that such Rights Holder did not agree to
purchase.

(b) If any Rights Holder fails to elect to purchase the full amount of such
Rights Holder’s Pro Rata Share of the New Securities, the Corporation shall give
notice (“Purchasing Holders Notice”) of such failure to the Rights Holders who
did so elect (the “Purchasing Holders”). Such Purchasing Holders Notice may be
made by telephone if confirmed in writing within two (2) days. A Purchasing
Holder shall have five (5) days from the date such Purchasing Holders Notice was
received by such Purchasing Holder to notify the Corporation in writing of its
election (“Purchasing Holders Election”) to purchase its pro rata portion of the
total number of New Securities available for purchase by Rights Holders pursuant
to Section 11.1 not subscribed for by the Nonpurchasing Holders. Each Purchasing
Holder’s pro rata portion thereof shall be equal to the number of shares of
Common Stock held by such Purchasing Holder on the date of the New Securities
Notice, as a percentage of the total number of shares of Common Stock held by
all Purchasing Holders on the date of the New Securities Notice.

(c) If, subsequent to the procedure set forth in this Section 11.3, there shall
be New Securities available for purchase by Rights Holders pursuant to
Section 11.1 hereof that have not been purchased by the Purchasing Holders, the
Corporation shall repeat the procedure set forth in Section 11.3(b), as many
times as necessary, until it has been determined that none of the Purchasing
Holders has made a Purchasing Holders Election pursuant to the procedure set
forth in this Section 11.3.

11.4 Failure to Exercise. In the event that the Rights Holders fail to exercise
in full the purchase right with respect to all of the offered New Securities
described in the New Securities Notice, then the Corporation will have sixty
(60) days after a determination has been made pursuant to the last clause of
Section 11.3(c) to issue the New Securities with respect to which the Rights
Holders’ rights hereunder were not exercised, at a price and upon terms and
conditions not more favorable to the purchasers thereof than specified in the
New Securities Notice to the Rights Holders. In the event that the Corporation
has not issued such New Securities within such sixty (60) day period, then the
Corporation shall not thereafter issue such New Securities without again first
offering such New Securities to the Rights Holders pursuant to this Article 11.

 

- 10 -



--------------------------------------------------------------------------------

11.5 Exceptions. Notwithstanding anything to the contrary contained herein, the
Corporation may sell and any Rights Holder may purchase New Securities of the
Corporation without complying with Section 11.3, provided that promptly after
such purchase, each Rights Holder purchasing New Securities offers in writing to
the non-purchasing Rights Holders the right to purchase from such purchasing
Rights Holder(s) their Pro Rata Share (after giving effect to the issuance of
New Securities) of such New Securities purchased on the same terms as the
purchasing Rights Holder purchased such New Securities. Any such right to
purchase shall be exercisable for a period of ten (10) business days after the
delivery of such written notice by purchasing Rights Holder.

12. Going-Private Transactions. No Significant Stockholder will, or will permit
any member of its Restricted Group to, engage in any transaction or series of
transactions that would constitute a Going-Private Transaction, unless such
Going-Private Transaction (a) which is not a tender or exchange offer made by a
member of the Restricted Group, is (i) approved by the Board and determined by
the Board to be fair to the stockholders who are not members of the Restricted
Group, in each case with the approval of a majority of the disinterested members
of the Board, and (ii) approved by a majority of the Outstanding Voting
Securities not Beneficially Owned by members of the Restricted Group or
(b) which is a tender or exchange offer made by a member of the Restricted
Group, is contingent upon (x) the acquisition of a majority of the Outstanding
Voting Securities not Beneficially Owned by members of the Restricted Group, and
accompanied by an undertaking that such member of the Restricted Group shall
acquire all of the Outstanding Voting Securities still outstanding after the
completion of such tender or exchange offer in a merger, if any, at the same
price per share paid in such tender or exchange offer and (y) the disinterested
members of the Board, being authorized on behalf of the full Board to take and
disclose a position contemplated by Rules 14d-9 and 14e-2(a) promulgated under
the Exchange Act with respect to such tender of exchange offer, and the
disinterested members the Board not recommending that holders of the Outstanding
Voting Securities refrain from tendering their Outstanding Voting Securities in
the tender or exchange offer. In the event that a decision is required to be
made by the disinterested members of the Board under this Article 12 at a time
prior to the dissolution of the Special Nominating Committee, all references in
this Article 12 to the disinterested members of the Board shall be deemed to be
referring to the Special Nominating Committee. Notwithstanding the foregoing,
nothing in this Article 12 shall be construed to apply to a transfer of Capital
Stock to Harbinger Group Inc. or its subsidiaries by a Significant Stockholder
or any other members of its Restricted Group, and no such transfer shall be
deemed to constitute a Going-Private Transaction. Any transaction consummated in
violation of the restriction on transfer set forth in this Article 12 shall be
void ab initio. All certificates representing shares of capital stock of the
Corporation shall include a legend reflecting the restriction on transfer set
forth in this Article 12.

13. Conflicts of Interest. The stockholders, their Affiliates and the Directors
elected or appointed to the Board by the stockholders: (a) may have
participated, directly or indirectly, and may continue to participate
(including, without limitation, in the capacity of investor, manager, officer
and employee) in businesses that are similar to or compete with the business (or
proposed business) of the Corporation; (b) may have interests in, participate
with, aid and

 

- 11 -



--------------------------------------------------------------------------------

maintain seats on the board of directors of other such entities; and (c) may
develop opportunities for such entities (collectively, the “Position”). In such
Position, the stockholders, their Affiliates and the Directors elected or
appointed to the Board by the stockholders may encounter business opportunities
that the Corporation or the stockholders may desire to pursue. The stockholders,
their Affiliates and the Directors elected or appointed by the stockholders to
the Board shall have no obligation to the Corporation, the stockholders or to
any other Person to present any such business opportunity to the Corporation
before presenting and/or developing such opportunity with any other Persons,
other than such opportunities specifically presented to any such stockholder or
Director for the Corporation’s benefit in his or her capacity as a stockholder
or Director. In any such case, to the extent a court might hold that the conduct
of such activity is a breach of a duty to the Corporation, the Corporation
hereby waives any and all claims and causes of action that the Corporation
believes that it may have for such activities.

14. SEC Reports. The Corporation shall take all actions as may be necessary such
that it will not cease to be a reporting company under the Exchange Act unless
85% or more of the Outstanding Voting Securities become Beneficially Owned by a
Person and its Affiliates, if any.

15. Affiliate Transactions. Neither the Corporation nor any of its subsidiaries
will, and the Corporation will cause its subsidiaries not to, make any payment
to, or sell, lease, transfer or otherwise dispose of any of its properties or
assets to, or purchase any property or assets from, or enter into, amend, revise
or extend any contract, agreement, loan, advance or guarantee with, or for the
benefit of, a Significant Stockholder or any Affiliate thereof involving
aggregate consideration in excess of $1,000,000, or issue any securities to, or
repurchase any securities from, such Significant Stockholder or any Affiliate
thereof, unless in each case such transaction is approved in advance by the
Board with Special Approval; provided, however, that this Article 15 will not
limit or prohibit:

15.1 any acquisitions of securities, or payments, transactions or other rights
granted pursuant to (i) the Merger Agreement, (ii) the Limited Guarantee, dated
February 9, 2010, by Harbinger Capital Master Fund I, Ltd. in favor of Spectrum
Brands, Inc., (iii) the Support Agreement, dated February 9, 2010, by and among
Avenue International Master, L.P., Avenue Investments, L.P., Avenue Special
Situations Fund V, L.P., Avenue Special Situations Fund IV, L.P. and Avenue-CDP
Global Opportunities Fund, L.P., (iv) the Support Agreement, dated February 9,
2010, by and among the Harbinger Parties and Spectrum Brands, Inc., (v) the Debt
Commitment Letter, dated February 9, 2010, by and among Credit Suisse Securities
(USA) LLC, Credit Suisse AG, Banc of America Securities LLC, Bank of America,
N.A., Bank of America Bridge LLC, Deutsche Bank Securities Inc., Deutsche Bank
Trust Companies Americas, Deutsche Bank AG and Russell Hobbs, Inc., (vi) the
Debt Fee Letter, dated February 9, 2010, by and among Credit Suisse Securities
(USA) LLC, Credit Suisse AG, Banc of America Securities LLC, Bank of America,
N.A., Bank of America Bridge LLC, Deutsche Bank Securities Inc., Deutsche Bank
Trust Companies Americas, Deutsche Bank AG and Russell Hobbs, Inc., (vii) the
Fee Credit Letter, dated February 9, 2010, by and among Credit Suisse Securities
(USA) LLC, Banc of America Securities LLC, Deutsche Bank Securities Inc. and
Russell Hobbs, Inc. or (viii) the Engagement Letter, dated February 9, 2010, by
and among Credit Suisse Securities (USA) LLC, Banc of America Securities LLC,
Deutsche Bank Securities Inc. and Russell Hobbs, Inc.;

 

- 12 -



--------------------------------------------------------------------------------

15.2 the performance of the obligations of the Corporation or its subsidiaries
stated in (i) the Stockholder Agreement, (ii) the Registration Rights Agreement,
dated as of February 9, 2010, among the Corporation, the Harbinger Parties and
certain Stockholders, as it may be amended from time to time (the “Registration
Rights Agreement”), and (iii) the Indemnification Agreement, dated as of
February 9, 2010, between Russell Hobbs, Inc. and Harbinger Capital Partners
Master Fund I, Ltd., as it may be amended from time to time (the
“Indemnification Agreement”);

15.3 customary compensation arrangements (whether in the form of cash or equity
awards), expense reimbursement, director and officer insurance coverage or
indemnification arrangements (and related advancement of expenses) in each case
for Directors, or the use by any such Directors, for Corporation business
purposes, of vehicles, property, equipment or other assets owned or provided by
the Corporation or its subsidiaries;

15.4 acquisitions of Equity Securities and/or debt instruments to the extent
such acquisitions are made as part of an issuance of securities as to which the
stockholders have purchase rights pursuant to Article 11 of this Certificate;

15.5 transactions between or among the Corporation and its wholly-owned
subsidiaries;

15.6 payment of reasonable and customary fees and compensation to, and
reasonable and customary indemnification arrangements and similar payments on
behalf of, Directors;

15.7 loans and advances to officers and employees of the Corporation or any of
its subsidiaries for bona fide business purposes in the ordinary course of
business consistent with past practice;

15.8 any employment, consulting, service or termination agreement, or reasonable
and customary indemnification arrangements, entered into by the Corporation or
any of its subsidiaries, with officers and employees of the Corporation or any
of its subsidiaries and the payment of compensation to officers and employees of
the Corporation or any of its subsidiaries (including amounts paid pursuant to
employee benefit plans, employee stock option or similar plans), in each case in
the ordinary course of business; or

15.9 the acquisition of Equity Securities or debt instruments pursuant to a
transaction described in Section 11.2(c) of this Certificate, so long as no
Significant Stockholder purchases 10% or more of the aggregate value of the
Equity Securities or debt instruments being offered in such transaction.

16. Amendments. Subject to Article 7 and Sections 5.3 and 8.6, the Corporation
reserves the right at any time, and from time to time, to amend or repeal any
provision contained in this Certificate, and add other provisions authorized by
the Laws of the State of Delaware at the time in force, in the manner now or
hereafter prescribed by applicable Law; and all rights, preferences and
privileges of whatsoever nature conferred upon stockholders, Directors or any
other Persons whomsoever by and pursuant to this Certificate, as amended, are
granted subject to the rights reserved in this Article 16; provided, however,
that no action to repeal or amend

 

- 13 -



--------------------------------------------------------------------------------

Article 6, Article 11, Article 12, Article 13, Article 14 or Article 15 of this
Certificate (or any definition contained in Article 16 that is used in any such
Article) or this Article 16, or the adoption of any other provision inconsistent
with such Articles shall be effective (a) without the approval of a majority of
the Board and a majority of the Special Nominating Committee, if the Special
Nominating Committee exists, and (b) at any time when the Special Nominating
Committee does not exist, without the approval of a majority of the Board and a
majority of the Independent Directors then serving.

17. Definitions. Capitalized terms used but not otherwise defined in this
Certificate shall have the meanings set forth below:

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such first Person, where “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of a Person, whether through the ownership
of voting securities, by contract, as trustee or executor or otherwise;
provided, however, that for the avoidance of doubt, it is understood that any
publicly traded corporation with respect to which a Significant Stockholder does
not Beneficially Own a majority of the outstanding voting securities will be
deemed not to be an Affiliate of such Significant Stockholder unless such
Significant Stockholder has the right to elect or designate a majority of the
members of the board of directors of such publicly traded corporation; provided,
further, that the foregoing proviso will not apply to Harbinger Group Inc.

“Beneficial Ownership,” “Beneficially Owned” and “Beneficially Owns” have the
meanings specified in Rule 13d-3 promulgated under the Exchange Act, including
the provision that any member of a “group” will be deemed to have beneficial
ownership of all securities beneficially owned by other members of the group,
and a Person’s beneficial ownership of securities will be calculated in
accordance with the provisions of such Rule; provided, however, that a Person
will be deemed to be the beneficial owner of any security which may be acquired
by such Person whether within sixty (60) days or thereafter, upon the
conversion, exchange or exercise of any rights, options, warrants or similar
securities to subscribe for, purchase or otherwise acquire (x) capital stock of
any Person or (y) securities directly or indirectly convertible into, or
exercisable or exchangeable for, such capital stock of such Person.

“Capital Stock” means all shares now or hereafter authorized of any class or
series of capital stock of the Corporation which has the right to participate in
the distribution of the assets and earnings of the Corporation, including Common
Stock and any shares of capital stock into which Common Stock may be converted
(as a result of recapitalization, share exchange or similar event) or are issued
with respect to Common Stock, including, without limitation, with respect to any
stock split or stock dividend, or a successor security.

“Directors” means the members of the Board.

“Eligible Stockholder” means any Person who holds, together with its Affiliates,
5% or more of the Outstanding Voting Securities or Capital Stock into which any
Outstanding Voting Securities may be converted.

 

- 14 -



--------------------------------------------------------------------------------

“Equity Securities” means (A) Voting Securities, (B) any securities of the
Corporation that are convertible or exchangeable (whether presently convertible
or exchangeable or not) into Voting Securities, and (C) any options, warrants
and rights issued by the Corporation (whether presently exercisable or not) to
purchase Voting Securities or convertible or exchangeable (whether presently
convertible or exchangeable or not) into Voting Securities.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Going-Private Transaction” means either (a) a Rule 13e-3 transaction, as such
term is defined in Rule 13e-3 of the Exchange Act as in effect on the date of
this Agreement, with respect to the Corporation to which such Rule 13e-3 applies
or (b) regardless of whether Rule 13e-3 applies to a transaction, any
transaction or series of transactions involving (i) a “purchase” (as such term
is defined in Rule 13e-3 of the Exchange Act) of any equity security of the
Corporation by a Significant Stockholder or a member of the Restricted Group,
(ii) a tender offer for or request or invitation for tenders of an equity
security of the Corporation by a Significant Stockholder or a member of the
Restricted Group, or (iii) a solicitation subject to Regulation 14A by a
Significant Stockholder or a member of the Restricted Group of the Exchange Act
of any proxy, consent or authorization of, or a distribution subject to
Regulation 14C of the Exchange Act of information statements to, any equity
security holder of the Corporation by a Significant Stockholder or a member of
the Restricted Group in connection with (x) a merger, consolidation,
reclassification, recapitalization, reorganization or similar corporate
transaction of the Corporation or between the Corporation (or its subsidiaries)
and a Significant Stockholder or a member of the Restricted Group, (y) a sale of
substantially all of the assets of the Corporation to a Significant Stockholder
or a member of the Restricted Group (or a group in which one of such Persons is
a member), or (z) a reverse stock split of any class of equity securities of the
Corporation involving the purchase of fractional interests, which in the case of
such clause (i), (ii) or (iii), has either a reasonable likelihood or a purpose
of the Significant Stockholder (together with any other member of the Restricted
Group) obtaining Beneficial Ownership of 85% or more of the Outstanding Voting
Securities. Notwithstanding any of the foregoing, any and all purchases of
equity securities of the Corporation by a Significant Stockholder or any member
of the Restricted Group in connection with such Significant Stockholder’s or
member’s exercise of its Purchase Rights under Article 11 hereof shall be deemed
not to constitute a Going Private Transaction.

“Harbinger Parties” means Harbinger Capital Partners Master Fund I, Ltd., a
Cayman Islands exempted company, Harbinger Capital Partners Special Situations
Fund, L.P., a Delaware limited partnership, and Global Opportunities Breakaway
Ltd., a Cayman Islands exempted company, collectively.

“Independent Director” means a member of the Board who qualifies as an
“independent director” of the Corporation under (a) if the Outstanding Voting
Securities are, at the time of determination, listed for trading on the NYSE,
Rule 303A(2) of the NYSE Listed Company Manual, (b) if the Voting Securities
are, at the time of determination, listed or quoted on a securities exchange or
quotation system, other than the NYSE, that has an independence requirement, the
comparable rule or regulation of such securities exchange or quotation system on
which the Voting Securities are listed or quoted, or (c) otherwise, Rule 303A(2)
of the NYSE Listed Company Manual, assuming for this purpose that it applies to
the Corporation; provided,

 

- 15 -



--------------------------------------------------------------------------------

however, that, at any time that there is a Significant Stockholder, in order for
a Director to be deemed an “Independent Director,” such Director would also have
to be considered an “independent director” of each Significant Stockholder under
the applicable standard set forth in clause (a), (b) or (c) above, assuming for
this purpose that (i) such Director was a director of a Significant Stockholder
(whether or not such Director actually is or has been a director of a
Significant Stockholder) and (ii) such Significant Stockholder is deemed to be
listed or quoted on the same securities or quotation system that the Corporation
is at the applicable time. For the avoidance of doubt, in no event shall a
Director be deemed not to qualify as an Independent Director based on the fact
that such Director was designated by a Significant Stockholder.

“Law” means any U.S. or non-U.S., federal, state or local law (statutory, common
or otherwise), constitution, treaty, convention, ordinance, code, rule,
regulation, order, injunction, judgment, decree, ruling or other similar
requirement enacted, adopted, promulgated or applied by a governmental authority
(including any department, court, agency or official, or non-governmental
self-regulatory organization, agency or authority and any political subdivision
or instrumentality thereof).

“Outstanding Voting Securities” means at any time the then-issued and
outstanding Common Stock and any other securities of the Corporation of any kind
or class having power generally to vote for the election of Directors.

“Person” means any individual, corporation, partnership, limited partnership,
limited liability company, joint venture, association, joint-stock company,
trust, unincorporated organization or other similar organization or entity.

“Restricted Group” means, with respect to any Significant Stockholder, (a) such
Significant Stockholder, (b) any Affiliate of such Significant Stockholder, and
(c) any group (that would be deemed to be a “person” by Section 13(d)(3) of the
Exchange Act with respect to securities of the Corporation) of which such
Significant Stockholder or any Person directly or indirectly controlling or
controlled by such Significant Stockholder is a member.

“Significant Stockholder” means any Person who, together with its Affiliates,
Beneficially Owns 40% or more of the Outstanding Voting Securities or Capital
Stock into which any Outstanding Voting Securities may be converted.

“Special Approval” means the approval or recommendation of a majority of the
members of the Special Nominating Committee, or, if the Special Nominating
Committee has been dissolved at the applicable time, by a majority of the
members of the Board who are disinterested with respect to the applicable
transaction or matter.

“Special Nominating Committee” means the Committee of the Board established
pursuant to Section 6.2 of this Certificate. The Special Nominating Committee
shall, and shall have the authority pursuant to Section 141(a) of the DGCL to,
exercise and perform the powers and duties otherwise conferred or imposed on the
Board under the DGCL to take all actions and make all determinations which
(a) this Certificate, (b) the By-Laws, or (c) the Stockholder Agreement, provide
shall be taken or made by the Special Nominating Committee, and to enforce,
amend or waive the terms of the Stockholder Agreement on behalf of the
Corporation, subject to and in accordance with the provisions of the Stockholder
Agreement.

 

- 16 -



--------------------------------------------------------------------------------

“Voting Securities” means the common stock and any other securities of the
Corporation of any kind or class having power generally to vote for the election
of Directors.

IN WITNESS WHEREOF, the undersigned has caused this Restated Certificate of
Incorporation to be duly executed in its corporate name by its duly authorized
officer.

Dated: [            ], 2010

 

SPECTRUM BRANDS HOLDINGS, INC.

By:

      Name:   Title:

 

- 17 -



--------------------------------------------------------------------------------

Annex B

AMENDED AND RESTATED BY-LAWS

of

SPECTRUM BRANDS HOLDINGS, INC.

(A Delaware Corporation)

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I DEFINITIONS

   1

ARTICLE II STOCKHOLDERS

   4

ARTICLE III DIRECTORS

   13

ARTICLE IV COMMITTEES OF THE BOARD

   18

ARTICLE V OFFICERS

   19

ARTICLE VI INDEMNIFICATION AND ADVANCEMENT OF EXPENSES

   21

ARTICLE VII TAG ALONG RIGHTS

   23

ARTICLE VIII GENERAL PROVISIONS

   23

ARTICLE I

DEFINITIONS

As used in these By-laws, unless the context otherwise requires, the term:

1.1 “Affiliate” means, with respect to any Person, another Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person, where “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of a Person, whether through the ownership
of voting securities, by contract, as trustee or executor or otherwise;
provided, however, that for the avoidance of doubt, it is understood that any
publicly traded corporation with respect to which the Harbinger Parties do not
Beneficially Own a majority of the outstanding voting securities will be deemed
not to be an Affiliate of the Harbinger Parties unless the Harbinger Parties
have the right to designate a majority of the members of the board of directors
of such publicly-traded corporation; provided, further, that the foregoing
proviso will not apply to HGI.

1.2 “Assistant Secretary” means an Assistant Secretary of the Corporation.

1.3 “Assistant Treasurer” means an Assistant Treasurer of the Corporation.

1.4 “Beneficial Ownership,” “Beneficially Owned” and “Beneficially Owns” have
the meanings specified in Rule 13d-3 promulgated under the Exchange Act,
including the provision that any member of a “group” will be deemed to have
beneficial ownership of all securities beneficially owned by other members of
the group, and a Person’s beneficial ownership of securities will be calculated
in accordance with the provisions of such Rule; provided, however, that a Person
will be deemed to be the beneficial owner of any security which may be acquired
by such Person whether within 60 days or thereafter, upon the conversion,
exchange or exercise of any rights, options, warrants or similar securities to



--------------------------------------------------------------------------------

subscribe for, purchase or otherwise acquire (x) capital stock of any Person or
(y) securities directly or indirectly convertible into, or exercisable or
exchangeable for, such capital stock of such Person.

1.5 “Board” means the Board of Directors of the Corporation.

1.6 “By-laws” means the By-laws of the Corporation, as amended or restated from
time to time.

1.7 “Certificate of Incorporation” means the Certificate of Incorporation of the
Corporation, as amended or restated from time to time.

1.8 “Chairman” means the Chairman of the Board.

1.9 “Chief Executive Officer” means the Chief Executive Officer of the
Corporation.

1.10 “Corporation” means Spectrum Brands Holdings, Inc.

1.11 “DGCL” means the General Corporation Law of the State of Delaware, as
amended from time to time.

1.12 “Directors” means the members of the Board.

1.13 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

1.14 “Harbinger Parties” means Harbinger Capital Partners Master Fund I, Ltd., a
Cayman Islands exempted company, Harbinger Capital Partners Special Situations
Fund, L.P., a Delaware limited partnership, and Global Opportunities Breakaway
Ltd., a Cayman Islands exempted company, collectively.

1.15 “HGI” means Harbinger Group Inc., a Delaware corporation.

1.16 “Independent Director” means a Director who qualifies as an “independent
director” of the Corporation under (A) if the Voting Securities are, at the time
of determination, listed for trading on the NYSE, Rule 303A(2) of the NYSE
Listed Company Manual, (B) if the Voting Securities are, at the time of
determination, listed or quoted on a securities exchange or quotation system,
other than the NYSE, that has an independence requirement, the comparable rule
or regulation of such securities exchange or quotation system on which the
Voting Securities are listed or quoted, or (C) otherwise, Rule 303A(2) of the
NYSE Listed Company Manual, assuming for this purpose that it applies to the
Corporation; provided, however, that, at any time that there is a Significant
Stockholder, in order for a Director to be deemed an “Independent Director,”
such Director would also have to be considered an “independent director” of each
Significant Stockholder under the applicable standard set forth in clause (A),
(B) or (C) above, assuming for this purpose that (i) such Director was a
director of a Significant Stockholder (whether or not such Director actually is
or has been a director of a Significant Stockholder) and (ii) such Significant
Stockholder is deemed to be listed or quoted on the same securities or quotation
system that the Corporation is at the applicable time. For the avoidance of
doubt, in no event shall a Director be deemed not to qualify as an Independent
Director based on the fact that such Director was designated by a Significant
Stockholder.

 

2



--------------------------------------------------------------------------------

1.17 “Law” means any U.S. or non-U.S., federal, state or local law (statutory,
common or otherwise), constitution, treaty, convention, ordinance, code, rule,
regulation, order, injunction, judgment, decree, ruling or other similar
requirement enacted, adopted, promulgated or applied by a governmental authority
(including any department, court, agency or official, or non-governmental
self-regulatory organization, agency or authority and any political subdivision
or instrumentality thereof).

1.18 “Office of the Corporation” means the executive office of the Corporation,
anything in Section 131 of the DGCL to the contrary notwithstanding.

1.19 “Outstanding Voting Securities” means at any time the then-issued and
outstanding Voting Securities.

1.20 “Person” means any individual, corporation, partnership, limited
partnership, limited liability company, joint venture, association, joint-stock
company, trust, unincorporated organization or other similar organization or
entity.

1.21 “President” means the President of the Corporation.

1.22 “Restricted Group” means, with respect to any Significant Stockholder,
(i) such Significant Stockholder, (ii) any Affiliate of such Significant
Stockholder, and (iii) any group (that would be deemed to be a “person” by
Section 13(d)(3) of the Exchange Act with respect to securities of the
Corporation) of which such Significant Stockholder or any Person directly or
indirectly controlling or controlled by such Significant Stockholder is a
member.

1.23 “Secretary” means the Secretary of the Corporation.

1.24 “Significant Stockholder” means any Person who, together with its
Affiliates, Beneficially Owns 40% or more of the Outstanding Voting Securities
or Capital Stock into which any Outstanding Voting Securities may be converted.

1.25 “Special Approval” means the approval or recommendation of a majority of
the members of the Special Nominating Committee (as defined in Section 6.2 of
the Certificate of Incorporation) or, if the Special Nominating Committee has
been dissolved at the applicable time, by a majority of the members of the Board
who are disinterested with respect to the applicable transaction or matter.

1.26 “Stockholder Business” means (i) with respect to an annual meeting of
Stockholders, any business brought before such meeting in accordance with
Section 2.2(B)(ii), and (ii) with respect to a special meeting of Stockholders,
any business brought before such meeting in accordance with Section 2.3(B).

1.27 “Stockholders” means the stockholders of the Corporation.

1.28 “Treasurer” means the Treasurer of the Corporation.

 

3



--------------------------------------------------------------------------------

1.29 “Vice President” means a Vice President of the Corporation.

1.30 “Voting Securities” means the common stock and any other securities of the
Corporation of any kind or class having power generally to vote for the election
of Directors.

ARTICLE II

STOCKHOLDERS

2.1 Place of Meetings. Meetings of Stockholders may be held at such place or
solely by means of remote communication or otherwise, as may be designated by
the Board from time to time.

2.2 Annual Meetings.

(A) A meeting of Stockholders for the election of Directors and other business
shall be held annually at such date and time as may be designated by the Board
from time to time.

(B) At an annual meeting of Stockholders, only business (other than business
relating to the nomination or election of Directors, which is governed by
Section 3.4) that has been properly brought before the meeting of Stockholders
in accordance with the procedures set forth in this Section 2.2 shall be
conducted. To be properly brought before an annual meeting of Stockholders, such
business must be brought before the meeting (i) by or at the direction of the
Board or any committee thereof or (ii) by a Stockholder who (a) was a
Stockholder of record of the Corporation when the notice required by this
Section 2.2 is delivered to the Secretary and at the time of the annual meeting,
(b) is entitled to vote at the annual meeting and (c) complies with the notice
and other provisions of this Section 2.2. Section 2.2(B)(ii) is the exclusive
means by which a Stockholder may bring business before an annual meeting of
Stockholders, except (x) with respect to nominations or elections of Directors
which is governed by Section 3.4 and (y) with respect to proposals where the
Stockholder proposing such business has notified the Corporation of such
Stockholder’s intent to present the proposals at an annual meeting in compliance
with Section 14 of the Exchange Act and such proposals have been included in a
proxy statement that has been prepared by the Corporation to solicit proxies for
such annual meeting, in which case the notice requirements of this Section 2.2
shall be deemed satisfied with respect to such proposals.

(C) At any annual meeting of Stockholders, all proposals of Stockholder Business
must be made by timely written notice given by a Stockholder of record (the
“Notice of Business”) and must otherwise be a proper matter for Stockholder
action. To be timely, the Notice of Business must be delivered personally or
mailed to, and received at, the Office of the Corporation, addressed to the
Secretary, by no earlier than 120 days and no later than 90 days before the
first anniversary of the date of the prior year’s annual meeting of
Stockholders; provided, however, that if (i) the annual meeting of Stockholders
is advanced by more than 30 days, or delayed by more than 60 days, from the
first anniversary of the prior year’s annual meeting of Stockholders or (ii) no
annual meeting was held during the prior year, then the notice by the
Stockholder to be timely must be received (a) no earlier than 120 days before
such annual

 

4



--------------------------------------------------------------------------------

meeting and (b) no later than the later of 90 days before such annual meeting
and the tenth day after the day on which the notice of such annual meeting was
made by mail or Public Disclosure. In no event shall an adjournment,
postponement or deferral, or Public Disclosure of an adjournment, postponement
or deferral, of an annual meeting of Stockholders commence a new time period (or
extend any time period) for the giving of the Notice of Business.

(D) The Notice of Business must set forth:

(i) the name and record address of each Stockholder proposing Stockholder
Business for an annual meeting (the “Proponent”), as they appear on the
Corporation’s books;

(ii) the name and address of any Stockholder Associated Person;

(iii) as to each Proponent and any Stockholder Associated Person, (a) the class
or series and number of shares of stock of the Corporation directly or
indirectly held of record and beneficially owned by the Proponent or Stockholder
Associated Person, (b) the date such shares of stock were acquired, (c) a
description of any agreement, arrangement or understanding, direct or indirect,
with respect to such Stockholder Business between or among the Proponent, any
Stockholder Associated Person or any others (including their names) acting in
concert with any of the foregoing, (d) a description of any agreement,
arrangement or understanding (including any derivative or short positions,
profit interests, options, hedging transactions and borrowed or loaned shares)
that has been entered into, directly or indirectly, as of the date of the
Proponent’s notice by, or on behalf of, the Proponent or any Stockholder
Associated Person, the effect or intent of which is to mitigate loss to, manage
risk or benefit of share price changes for, or increase or decrease the voting
power of the Proponent or any Stockholder Associated Person with respect to
shares of stock of the Corporation (a “Derivative”), (e) a description in
reasonable detail of any proxy (including revocable proxies), contract,
arrangement, understanding or other relationship pursuant to which the Proponent
or Stockholder Associated Person has a right to vote any shares of stock of the
Corporation, (f) any rights to dividends on the stock of the Corporation owned
beneficially by the Proponent or Stockholder Associated Person that are
separated or separable from the underlying stock of the Corporation, (g) any
proportionate interest in stock of the Corporation or Derivatives held, directly
or indirectly, by a general or limited partnership in which the Proponent or
Stockholder Associated Person is a general partner or, directly or indirectly,
beneficially owns an interest in a general partner, (h) any performance–related
fees (other than an asset-based fee) that the Proponent or Stockholder
Associated Person is entitled to, based on any increase or decrease in the value
of stock of the Corporation or Derivatives thereof, if any, as of the date of
such notice, and (i) with respect to any and all of the agreements, contracts,
understandings, arrangements, proxies or other relationships referred to in the
foregoing clauses (c) through (h), a representation that such Proponent will
notify the Corporation in writing of any such agreement, contract,
understanding, arrangement, proxy or other relationship that is or will be in
effect as of the date of such meeting no later than five business days before
the date of such meeting. The information specified in Section 2.2(D)(i) to
(iii) is referred to herein as “Stockholder Information”;

 

5



--------------------------------------------------------------------------------

(iv) a representation that each Proponent is a holder of record of stock of the
Corporation entitled to vote at the meeting and intends to appear in person or
by proxy at the meeting to propose such Stockholder Business;

(v) a brief description of the Stockholder Business desired to be brought before
the annual meeting, the text of the proposal (including the text of any
resolutions proposed for consideration and, if such business includes a proposal
to amend the By-laws, the language of the proposed amendment) and the reasons
for conducting such Stockholder Business at the meeting;

(vi) any material interest of the Proponent and any Stockholder Associated
Person in such Stockholder Business;

(vii) a representation as to whether the Proponent intends (a) to deliver a
proxy statement and form of proxy to holders of at least the percentage of the
Corporation’s outstanding capital stock required to approve or adopt such
Stockholder Business or (b) otherwise to solicit proxies or votes from
Stockholders in support of such Stockholder Business; and

(viii) all other information that would be required to be filed with the
Securities and Exchange Commission (“SEC”) if the Proponents or Stockholder
Associated Persons were participants in a solicitation subject to Section 14 of
the Exchange Act.

(E) The person presiding over the meeting shall, if the facts warrant, determine
and declare to the meeting, that business was not properly brought before the
meeting in accordance with the procedures set forth in this Section 2.2, and, if
he or she should so determine, he or she shall so declare to the meeting and any
such business not properly brought before the meeting shall not be transacted.

(F) If the Proponent (or a qualified representative of the Proponent) does not
appear at the annual meeting of Stockholders to present the Stockholder Business
such business shall not be transacted, notwithstanding that proxies in respect
of such vote may have been received by the Corporation. For purposes of this
Section 2.2, to be considered a qualified representative of the Stockholder, a
person must be a duly authorized officer, manager or partner of such Stockholder
or must be authorized by a writing executed by such Stockholder or an electronic
transmission delivered by such Stockholder to act for such Stockholder as proxy
at the annual meeting of Stockholders and such person must produce such writing
or electronic transmission, or a reliable reproduction of the writing or
electronic transmission, at the meeting of Stockholders.

(G) “Public Disclosure” of any date or other information means disclosure
thereof by a press release reported by the Dow Jones News Services, Associated
Press or comparable U.S. national news service or in a document publicly filed
by the Corporation with the SEC pursuant to Sections 13, 14 or 15(d) of the
Exchange Act.

(H) “Stockholder Associated Person” means, with respect to any Stockholder,
(i) any other beneficial owner of stock of the Corporation that is owned by such
Stockholder and (ii) any person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Stockholder or such beneficial owner.

 

6



--------------------------------------------------------------------------------

(I) “Control” (including the terms “controlling,” “controlled by” and “under
common control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

(J) Nothing in this Section 2.2 shall be deemed to affect any rights of the
holders of any series of preferred stock of the Corporation pursuant to any
applicable provision of the Certificate of Incorporation.

2.3 Special Meetings.

(A) Special meetings of Stockholders may be called at any time by the Board by
giving notice to each Stockholder entitled to vote at such meeting in accordance
with Section 2.5 hereof. Business transacted at any special meeting of
Stockholders called by the Board shall be limited to the purposes stated in the
notice.

(B) Special meetings of Stockholders shall be called by the Board upon written
request to the Secretary of one or more record holders of shares of stock of the
Corporation representing in the aggregate not less than 25% of the total number
of shares of stock of the Corporation entitled to vote on the matter or matters
to be brought before the proposed special meeting. A request to the Secretary
shall be signed by the Stockholder or Stockholders, or a duly authorized agent
of such Stockholder or Stockholders, requesting a special meeting (a “Special
Meeting Request”). A special meeting requested by Stockholders shall be held at
such date, time and place within or without the state of Delaware as may be
fixed by the Board; provided, however, that the date of any such special meeting
shall be not more than 90 days after the Special Meeting Request is received by
the Secretary. Notwithstanding the foregoing, a special meeting requested by
Stockholders shall not be held if (i) the Special Meeting Request(s) relates to
an item of business that is not a proper subject for Stockholder action under
applicable law, (ii) the Special Meeting Request(s) is received by the
Corporation during the period commencing 90 days prior to the first anniversary
of the date of the immediately preceding annual meeting and ending on the date
of the next annual meeting, (iii) an identical or substantially similar item (as
determined in good faith by the Board, a “Similar Item”) was presented at a
meeting of the Stockholders held within 90 days prior to receipt by the
Corporation of such Special Meeting Request(s) (and, for purposes of this
Section 2.3(B), the election of directors shall be deemed a “Similar Item” with
respect to all items of business involving the election or removal of
directors), (iv) the Board calls an annual or special meeting of Stockholders to
be held not later than 90 days after the Secretary’s receipt of the Special
Meeting Request(s) and a Similar Item is included in the Corporation’s notice as
an item of business to be brought before such annual or special meeting of
Stockholders, (v) a Similar Item is already included in the Corporation’s notice
as an item of business to be brought before a meeting of the Stockholders that
has been called but not yet held, or (vi) the Special Meeting Request(s) was
made in a manner that involved a violation of Regulation 14A under the Exchange
Act. A Stockholder may revoke a Special Meeting Request at any time by written
revocation delivered to the Secretary, and if, following such revocation, there
are unrevoked

 

7



--------------------------------------------------------------------------------

requests from Stockholders holding in the aggregate less than the requisite
number of shares entitling the Stockholders to make a Special Meeting Request,
the Board, in its discretion, may cancel such special meeting. Business
transacted at a special meeting requested by Stockholders shall be limited to
the matters described in the Special Meeting Request; provided, however, that
nothing herein shall prohibit the Board from submitting matters to the
Stockholders at any special meeting requested by Stockholders.

(C) The Special Meeting Request must set forth:

(i) the Stockholder Information with respect to each Stockholder proposing
Stockholder Business for a special meeting (the “Requesting Person”);

(ii) the name and address of any Stockholder Associated Person;

(iii) a representation that each Requesting Person is a holder of record of
stock of the Corporation entitled to vote at the meeting and intends to appear
in person or by proxy at the meeting to propose such Stockholder Business;

(iv) a brief description of the Stockholder Business desired to be brought
before the special meeting, the text of the proposal (including the text of any
resolutions proposed for consideration and, if such Stockholder Business
includes a proposal to amend the By-laws, the language of the proposed
amendment) and the reasons for conducting such Stockholder Business;

(v) any material interest of the Requesting Person and any Stockholder
Associated Person in such Stockholder Business;

(vi) a representation as to whether the Requesting Person intends (a) to deliver
a proxy statement and form of proxy to holders of at least the percentage of the
Corporation’s outstanding capital stock required to approve or adopt such
Stockholder Business or (b) otherwise to solicit proxies or votes from
Stockholders in support of such Stockholder Business; and

(vii) all other information that would be required to be filed with the SEC if
the Requesting Persons or Stockholder Associated Persons were participants in a
solicitation subject to Section 14 of the Exchange Act.

(D) If the Requesting Person (or a qualified representative of the Requesting
Person) does not appear at the special meeting of Stockholders to present the
Stockholder Business such business shall not be transacted, notwithstanding that
proxies in respect of such vote may have been received by the Corporation. For
purposes of this Section 2.3, to be considered a qualified representative of the
Stockholder, a person must be a duly authorized officer, manager or partner of
such Stockholder or must be authorized by a writing executed by such Stockholder
or an electronic transmission delivered by such Stockholder to act for such
Stockholder as proxy at the meeting of Stockholders and such person must produce
such writing or electronic transmission, or a reliable reproduction of the
writing or electronic transmission, at the meeting of Stockholders.

 

8



--------------------------------------------------------------------------------

(E) Nothing in this Section 2.3 shall be deemed to affect any rights of the
holders of any series of preferred stock of the Corporation pursuant to any
applicable provision of the Certificate of Incorporation.

2.4 Record Date.

(A) For the purpose of determining the Stockholders entitled to notice of any
meeting of Stockholders or any adjournment thereof, unless otherwise required by
the Certificate of Incorporation or applicable Law, the Board may fix a record
date, which record date shall not precede the date on which the resolution
fixing the record date was adopted by the Board and shall not be more than 60
days or less than ten days before the date of such meeting. Subject to
Section 2.13, for the purposes of determining the Stockholders entitled to
express consent to corporate action in writing without a meeting, unless
otherwise required by the Certificate of Incorporation or applicable Law, the
Board may fix a record date, which record date shall not precede the date on
which the resolution fixing the record date was adopted by the Board and shall
not be more than ten days after the date on which the record date was fixed by
the Board. For the purposes of determining the Stockholders entitled to receive
payment of any dividend or other distribution or allotment of any rights,
exercise any rights in respect of any change, conversion or exchange of stock or
take any other lawful action, unless otherwise required by the Certificate of
Incorporation or applicable Law, the Board may fix a record date, which record
date shall not precede the date on which the resolution fixing the record date
was adopted by the Board and shall not be more than 60 days prior to such
action.

(B) Subject to Section 2.13, if no such record date is fixed:

(i) The record date for determining Stockholders entitled to notice of or to
vote at a meeting of Stockholders shall be at the close of business on the day
on which notice is given or, if notice is waived, at the close of business on
the day on which the meeting is held;

(ii) The record date for determining Stockholders entitled to express consent to
corporate action in writing without a meeting (unless otherwise provided in the
Certificate of Incorporation), when no prior action by the Board is required by
applicable Law, shall be the first day on which a signed written consent setting
forth the action taken or proposed to be taken is delivered to the Corporation
in accordance with applicable Law; and when prior action by the Board is
required by applicable Law, the record date for determining Stockholders
entitled to express consent to corporate action in writing without a meeting
shall be at the close of business on the date on which the Board takes such
prior action; and

(iii) When a determination of Stockholders of record entitled to notice of or to
vote at any meeting of Stockholders has been made as provided in this
Section 2.4, such determination shall apply to any adjournment thereof;
provided, however, that the Board may fix a new record date for determination of
Stockholders entitled to vote at the adjourned meeting, and in such case shall
also fix as the record date for Stockholders entitled to notice of such
adjourned meeting the same or an earlier date as that fixed for determination of
Stockholders entitled to vote in accordance with the foregoing provisions.

 

9



--------------------------------------------------------------------------------

2.5 Notice of Meetings of Stockholders. Whenever under the provisions of
applicable Law, the Certificate of Incorporation or these By-laws, Stockholders
are required or permitted to take any action at a meeting, notice shall be given
stating the place, if any, date and hour of the meeting, the means of remote
communication, if any, by which Stockholders and proxy holders may be deemed to
be present in person and vote at such meeting, the record date for determining
the Stockholders entitled to vote at the meeting, if such date is different from
the record date for determining Stockholders entitled to notice of the meeting,
and, in the case of a special meeting, the purposes for which the meeting is
called. Unless otherwise provided by these By-laws or applicable Law, notice of
any meeting shall be given, not less than ten nor more than 60 days before the
date of the meeting, to each Stockholder entitled to vote at such meeting as of
the record date for determining the Stockholders entitled to notice of the
meeting. If mailed, such notice shall be deemed to be given when deposited in
the U.S. mail, with postage prepaid, directed to the Stockholder at his or her
address as it appears on the records of the Corporation. An affidavit of the
Secretary, an Assistant Secretary or the transfer agent of the Corporation that
the notice required by this Section 2.5 has been given shall, in the absence of
fraud, be prima facie evidence of the facts stated therein. If a meeting is
adjourned to another time or place, notice need not be given of the adjourned
meeting if the time and place thereof are announced at the meeting at which the
adjournment is taken. Any business that might have been transacted at the
meeting as originally called may be transacted at the adjourned meeting. If,
however, the adjournment is for more than 30 days, a notice of the adjourned
meeting shall be given to each Stockholder of record entitled to vote at the
meeting. If after the adjournment a new record date for Stockholders entitled to
vote is fixed for the adjourned meeting, the Board shall fix a new record date
for notice of such adjourned meeting in accordance with Section 213(a) of the
DGCL, and shall give notice of the adjourned meeting to each Stockholder of
record entitled to vote at such adjourned meeting as of the record date for
notice of such adjourned meeting.

2.6 Waivers of Notice. Whenever the giving of any notice to Stockholders is
required by applicable Law, the Certificate of Incorporation or these By-laws, a
waiver thereof, given by the person entitled to said notice, whether before or
after the event as to which such notice is required, shall be deemed equivalent
to notice. Attendance by a Stockholder at a meeting shall constitute a waiver of
notice of such meeting except when the Stockholder attends a meeting for the
express purpose of objecting, at the beginning of the meeting, to the
transaction of any business on the ground that the meeting has not been lawfully
called or convened. Neither the business to be transacted at, nor the purposes
of, any regular or special meeting of the Stockholders need be specified in any
waiver of notice.

2.7 List of Stockholders. The officer who has charge of the stock ledger shall
prepare and make, at least ten days before every meeting of Stockholders, a
complete, alphabetical list of the Stockholders entitled to vote at the meeting
and showing the address of each Stockholder and the number of shares registered
in the name of each Stockholder; provided, however, that if the record date for
determining the Stockholders entitled to vote is less than 10 days before the
meeting date, the list shall reflect the Stockholders entitled to vote as of the
tenth day before the meeting date and the address of each such Stockholder and
the number of shares registered in the name of such Stockholder. Such list may
be examined by any Stockholder, at the Stockholder’s expense, for any purpose
germane to the meeting, for a period of at least ten days prior to the meeting,
during ordinary business hours at the principal place of business of the
Corporation or on a reasonably accessible electronic network as provided by
applicable Law. If the meeting is

 

10



--------------------------------------------------------------------------------

to be held at a place, a list of Stockholders entitled to vote at the meeting
shall also be produced and kept at the time and place of the meeting during the
whole time thereof and may be inspected by any Stockholder who is present. If
the meeting is held solely by means of remote communication, the list shall also
be open for inspection as provided by applicable Law. Except as provided by
applicable Law, the stock ledger shall be the only evidence as to who are the
Stockholders entitled to examine the list of Stockholders or to vote in person
or by proxy at any meeting of Stockholders.

2.8 Quorum of Stockholders; Adjournment. Except as otherwise provided by any
applicable Law or these By-laws, at each meeting of Stockholders, the presence
in person or by proxy of the holders of a majority of the voting power of all
outstanding shares of stock of the Corporation entitled to vote at the meeting
of Stockholders shall constitute a quorum for the transaction of any business at
such meeting. In the absence of a quorum, the holders of a majority in voting
power of the shares of stock of the Corporation present in person or represented
by proxy at any meeting of Stockholders, including an adjourned meeting, and
entitled to vote thereon may adjourn such meeting to another time and place.
Shares of its own stock belonging to the Corporation or to any of its
subsidiaries shall neither be entitled to vote nor be counted for quorum
purposes; provided, however, that the foregoing shall not limit the right of the
Corporation to vote stock, including but not limited to its own stock, held by
it in a fiduciary capacity.

2.9 Voting; Proxies. At any meeting of Stockholders, all matters, except as
otherwise provided by the Certificate of Incorporation, these By-laws or any
applicable Law, shall be decided by the affirmative vote of a majority in voting
power of shares of stock of the Corporation present in person or represented by
proxy and entitled to vote thereon. At all meetings of Stockholders for the
election of Directors, a plurality of the votes cast shall be sufficient to
elect. Each Stockholder entitled to vote at a meeting of Stockholders or to
express consent or dissent to corporate action in writing without a meeting may
authorize another person or persons to act for such Stockholder by proxy but no
such proxy shall be voted or acted upon after three years from its date, unless
the proxy provides for a longer period. A proxy shall be irrevocable if it
states that it is irrevocable and if, and only so long as, it is coupled with an
interest sufficient in Law to support an irrevocable power. A Stockholder may
revoke any proxy that is not irrevocable by attending the meeting and voting in
person or by delivering to the Secretary a revocation of the proxy or by
delivering a new proxy bearing a later date.

2.10 Voting Procedures and Inspectors at Meetings of Stockholders. The Board, in
advance of any meeting of Stockholders, may appoint one or more inspectors, who
may be employees of the Corporation, to act at the meeting and make a written
report thereof. The Board may designate one or more persons as alternate
inspectors to replace any inspector who fails to act. If no inspector or
alternate is able to act at a meeting, the person presiding at the meeting may
appoint one or more inspectors to act at the meeting. Each inspector, before
entering upon the discharge of his or her duties, shall take and sign an oath
faithfully to execute the duties of inspector with strict impartiality and
according to the best of his or her ability. The inspectors shall (A) ascertain
the number of shares outstanding and the voting power of each, (B) determine the
shares represented at the meeting and the validity of proxies and ballots,
(C) count all votes and ballots, (D) determine and retain for a reasonable
period a record of the disposition of any challenges made to any determination
by the inspectors and (E) certify their

 

11



--------------------------------------------------------------------------------

determination of the number of shares represented at the meeting and their count
of all votes and ballots. The inspectors may appoint or retain other persons or
entities to assist the inspectors in the performance of their duties. Unless
otherwise provided by the Board, the date and time of the opening and the
closing of the polls for each matter upon which the Stockholders will vote at a
meeting shall be determined by the person presiding at the meeting and shall be
announced at the meeting. No ballot, proxies, votes or any revocation thereof or
change thereto, shall be accepted by the inspectors after the closing of the
polls unless the Court of Chancery of the State of Delaware upon application by
a Stockholder shall determine otherwise. In determining the validity and
counting of proxies and ballots cast at any meeting of Stockholders, the
inspectors may consider such information as is permitted by applicable Law. No
person who is a candidate for office at an election may serve as an inspector at
such election.

2.11 Conduct of Meetings; Adjournment. The Board may adopt such rules and
procedures for the conduct of meetings of Stockholders as it deems appropriate.
At each meeting of Stockholders, the President or, in the absence of the
President, the Chief Executive Officer or, in the absence of the Chief Executive
Officer, the Chairman or, if there is no Chairman or if there be one and the
Chairman is absent, a Vice President and, in case more than one Vice President
shall be present, that Vice President designated by the Board (or in the absence
of any such designation, the most senior Vice President present), shall preside
over the meeting. Except to the extent inconsistent with the rules and
procedures as adopted by the Board, the person presiding over the meeting of
Stockholders shall have the right and authority to convene, adjourn and
reconvene the meeting from time to time, to prescribe such additional rules and
procedures and to do all such acts as, in the judgment of such person, are
appropriate for the proper conduct of the meeting. Such rules and procedures,
whether adopted by the Board or prescribed by the person presiding over the
meeting, may include, (A) the establishment of an agenda or order of business
for the meeting, (B) rules and procedures for maintaining order at the meeting
and the safety of those present, (C) limitations on attendance at or
participation in the meeting to Stockholders of record of the Corporation, their
duly authorized and constituted proxies or such other persons as the person
presiding over the meeting shall determine, (D) restrictions on entry to the
meeting after the time fixed for the commencement thereof and (E) limitations on
the time allotted to questions or comments by participants. The person presiding
over any meeting of Stockholders, in addition to making any other determinations
that may be appropriate to the conduct of the meeting, may determine and declare
to the meeting that a matter or business was not properly brought before the
meeting and if such presiding person should so determine, he or she shall so
declare to the meeting and any such matter or business not properly brought
before the meeting shall not be transacted or considered. Unless and to the
extent determined by the Board or the person presiding over the meeting,
meetings of Stockholders shall not be required to be held in accordance with the
rules of parliamentary procedure. The Secretary or, in his or her absence, one
of the Assistant Secretaries, shall act as secretary of the meeting. If none of
the officers above designated to act as the person presiding over the meeting or
as secretary of the meeting shall be present, a person presiding over the
meeting or a secretary of the meeting, as the case may be, shall be designated
by the Board and, if the Board has not so acted, in the case of the designation
of a person to act as secretary of the meeting, designated by the person
presiding over the meeting.

2.12 Order of Business. The order of business at all meetings of Stockholders
shall be as determined by the person presiding over the meeting.

 

12



--------------------------------------------------------------------------------

2.13 Written Consents of Stockholders Without a Meeting.

(A) Any person seeking to have the Stockholders authorize or take corporate
action by written consent without a meeting shall, by written notice addressed
to the Secretary and delivered to the Corporation, request that a record date be
fixed for such purpose. The Board shall promptly, but in all events within ten
days after the date on which such written notice is received, adopt a resolution
fixing the record date (unless a record date has previously been fixed by the
Board pursuant to Section 2.4). If no record date has been fixed by the Board by
ten days after the date on which such written notice is received, the record
date for determining Stockholders entitled to consent to corporate action in
writing without a meeting, when no prior action by the Board is required by
applicable Law, shall be as specified in Section 2.4(B)(ii).

(B) Any action to be taken at any annual or special meeting of Stockholders may
be taken without a meeting, without prior notice and without a vote, if a
consent or consents in writing, setting forth the action to be so taken, shall
be signed by the holders of outstanding shares of the Corporation having not
less than the minimum number of votes that would be necessary to authorize or
take such action at a meeting at which all shares entitled to vote thereon were
present and voted and shall be delivered (by hand or by certified or registered
mail, return receipt requested) to the Corporation by delivery to its registered
office in the State of Delaware, its principal place of business or an officer
or agent of the Corporation having custody of the book in which proceedings of
meetings of Stockholders are recorded. Every written consent shall bear the date
of signature of each Stockholder who signs the consent, and no written consent
shall be effective to take the corporate action referred to therein unless,
within 60 days of the earliest dated consent delivered in the manner required by
this Section 2.13, written consents signed by a sufficient number of holders to
take action are delivered to the Corporation as aforesaid. Prompt notice of the
taking of the corporate action without a meeting by less than unanimous written
consent shall, to the extent required by applicable Law, be given to those
Stockholders who have not consented in writing, and who, if the action had been
taken at a meeting, would have been entitled to notice of the meeting if the
record date for notice of such meeting had been the date that written consents
signed by a sufficient number of holders to take the action were delivered to
the Corporation.

ARTICLE III

DIRECTORS

3.1 General Powers. The business and affairs of the Corporation shall be managed
by or under the direction of the Board. The Board may adopt such rules and
procedures, not inconsistent with the Certificate of Incorporation, these
By-laws or applicable Law, as it may deem proper for the conduct of its meetings
and the management of the Corporation.

3.2 Number; Term of Office. Subject to Section 6.2(c) of the Certificate of
Incorporation and the rights of the holders of any series of preferred stock of
the Corporation pursuant to any applicable provision of the Certificate of
Incorporation to elect Directors, the Board shall initially consist of ten
members and the number of Directors may thereafter be increased or decreased,
from time to time, by resolution of the Board. Each Director shall hold office
until a successor is duly elected and qualified or until the Director’s earlier
death, resignation, disqualification or removal.

 

13



--------------------------------------------------------------------------------

3.3 Classified Board of Directors. The Board shall be classified as set forth in
the Certificate of Incorporation. The members of each class shall hold office
until their successors are elected and qualified or until their earlier
resignation, retirement, removal or death. Any Director elected to fill a
vacancy shall have the same remaining term as that of his or her predecessor.

3.4 Nominations of Directors.

(A) Only persons who are nominated in accordance with the procedures set forth
in this Section 3.4 are eligible for election as Directors.

(B)

(i) The Special Nominating Committee shall nominate one person for election to
the Board as a Class II Director and two persons for election to the Board as
Class III Directors, each of whom shall be an Independent Director, such
nominations to be made by written notice delivered personally or mailed to and
received at the Office of the Corporation.

(ii) The Nominating and Corporate Governance Committee (as defined in
Section 6.3 of the Certificate of Incorporation) shall nominate four persons for
election to the Board as Class I Directors, two persons for election to the
Board as Class II Directors, and one person for election to the Board as a Class
III Director, such nominations to be made by written notice delivered personally
or mailed to and received at the Office of the Corporation.

(C) Except with respect to the nominations made by the Special Nominating
Committee or the Nominating and Corporate Governance Committee, as applicable,
pursuant to Section 3.4(B), nominations of persons for election to the Board may
only be made at a meeting properly called for the election of Directors and only
(i) by or at the direction of the Board or any committee thereof or (ii) by a
Stockholder who (a) was a Stockholder of record of the Corporation when the
notice required by this Section 3.4 is delivered to the Secretary and at the
time of the meeting, (b) is entitled to vote for the election of Directors at
the meeting and (c) complies with the notice and other provisions of this
Section 3.4. Section 3.4(C)(ii) is the exclusive means by which a Stockholder
may nominate a person for election to the Board. Persons nominated in accordance
with Section 3.4(C)(ii) are referred to as “Stockholder Nominees”. A Stockholder
nominating persons for election to the Board is referred to as the “Nominating
Stockholder”.

(D) All nominations of Stockholder Nominees must be made by timely written
notice given by or on behalf of a Stockholder of record of the Corporation (the
“Notice of Nomination”). To be timely, the Notice of Nomination must be
delivered personally or mailed to and received at the Office of the Corporation,
addressed to the attention of the Secretary, by the following dates:

(i) in the case of the nomination of a Stockholder Nominee for election to the
Board at an annual meeting of Stockholders, no earlier than 120 days and no
later

 

14



--------------------------------------------------------------------------------

than 90 days before the first anniversary of the date of the prior year’s annual
meeting of Stockholders; provided, however, that if (a) the annual meeting of
Stockholders is advanced by more than 30 days, or delayed by more than 60 days,
from the first anniversary of the prior year’s annual meeting of Stockholders or
(b) no annual meeting was held during the prior year, notice by the Stockholder
to be timely must be received (1) no earlier than 120 days before the date of
such annual meeting and (2) no later than the later of 90 days before the date
of such annual meeting and the tenth day after the date on which the notice of
such annual meeting was made by mail or Public Disclosure; and

(ii) in the case of the nomination of a Stockholder Nominee for election to the
Board at a special meeting of Stockholders, no earlier than 120 days before the
date of such special meeting and (b) no later than the later of 90 days before
the date of such special meeting and the tenth day after the date on which the
notice of such special meeting was made by mail or Public Disclosure.

(E) Notwithstanding anything to the contrary, if the number of Directors to be
elected to the Board at a meeting of Stockholders is increased effective after
the time period for which nominations would otherwise be due under this
Section 3.4 and there is no Public Disclosure by the Corporation naming the
nominees for the additional directorships at least 100 days before the first
anniversary of the preceding year’s annual meeting, a Notice of Nomination shall
also be considered timely, but only with respect to nominees for the additional
directorships, if it shall be delivered personally and received at the Office of
the Corporation, addressed to the attention of the Secretary, no later than the
close of business on the tenth day following the day on which such Public
Disclosure is first made by the Corporation.

(F) In no event shall an adjournment, postponement or deferral, or Public
Disclosure of an adjournment, postponement or deferral, of an annual or special
meeting commence a new time period (or extend any time period) for the giving of
the Notice of Nomination.

(G) The Notice of Nomination shall set forth:

(i) the Stockholder Information with respect to each Nominating Stockholder and
Stockholder Associated Person;

(ii) a representation that each Stockholder nominating a Stockholder Nominee is
a holder of record of stock of the Corporation entitled to vote at the meeting
and intends to appear in person or by proxy at the meeting to propose such
nomination;

(iii) all information regarding each Stockholder Nominee and Stockholder
Associated Person that would be required to be disclosed in a solicitation of
proxies subject to Section 14 of the Exchange Act, the written consent of each
Stockholder Nominee to being named in a proxy statement as a nominee and to
serve if elected;

(iv) a description of all direct and indirect compensation and other material
monetary agreements, arrangements and understandings during the past three
years, and any other material relationships, between or among a Nominating
Stockholder, Stockholder Associated Person or their respective associates, or
others acting in concert therewith, including

 

15



--------------------------------------------------------------------------------

all information that would be required to be disclosed pursuant to Rule 404
promulgated under Regulation S-K if the Nominating Stockholder, Stockholder
Associated Person or any person acting in concert therewith, was the
“registrant” for purposes of such rule and the Stockholder Nominee was a
director or executive of such registrant;

(v) with respect to any and all of the agreements, contracts, understandings,
arrangements, proxies or other relationships referred to in the foregoing
subclauses (iii) and (iv), a representation that such Nominating Stockholder
will notify the Corporation in writing of any such agreement, contract,
understanding, arrangement, proxy or other relationship that are or will be in
effect as of the date of such annual meeting no later than five business days
before the date of such meeting;

(vi) a representation as to whether such Nominating Stockholder intends (a) to
deliver a proxy statement and form of proxy to holders of at least the
percentage of the Corporation’s outstanding capital stock required to approve
the nomination or (b) otherwise to solicit proxies or votes from Stockholders in
support of such nomination;

(vii) all other information that would be required to be filed with the SEC if
the Nominating Stockholders and Stockholder Associated Person were participants
in a solicitation subject to Section 14 of the Exchange Act; and

(viii) any other information requested by the Corporation of either the
Nominating Stockholder or the Stockholder Nominee as the Corporation may
reasonably require to determine the eligibility of such Stockholder Nominee to
serve as a Director; provided, that such request must be made within five
business days of the Corporation’s receipt of the Notice of Nomination.

(H) If the Nominating Stockholder or Stockholder Nominee (as applicable) does
not provide the information required by Section 3.4(G)(viii) within ten business
days after the Corporation’s request, then such Nominating Stockholder’s
proposal shall be disregarded. In addition, the person presiding over the
meeting shall, if the facts warrant, determine and declare to the meeting that
any proposed nomination of a Stockholder Nominee was not made in accordance with
the procedures set forth in this Section 3.4 and, if he or she should so
determine, he or she shall so declare to the meeting and the defective
nomination shall be disregarded.

(I) If the Stockholder (or a qualified representative of the Stockholder) does
not appear at the applicable meeting of Stockholders to nominate the Stockholder
Nominees, such nomination shall be disregarded and such business shall not be
transacted, notwithstanding that proxies in respect of such vote may have been
received by the Corporation. For purposes of this Section 3.4, to be considered
a qualified representative of the Stockholder, a person must be a duly
authorized officer, manager or partner of such Stockholder or must be authorized
by a writing executed by such Stockholder or an electronic transmission
delivered by such Stockholder to act for such Stockholder as proxy at the
meeting of Stockholders and such person must produce such writing or electronic
transmission, or a reliable reproduction of the writing or electronic
transmission, at the meeting of Stockholders.

 

16



--------------------------------------------------------------------------------

(J) Nothing in this Section 3.4 shall be deemed to affect any rights of the
holders of any series of preferred stock of the Corporation pursuant to any
applicable provision of the Certificate of Incorporation.

3.5 Resignation. Any Director may resign at any time by notice given in writing
or by electronic transmission to the Secretary. Such resignation shall take
effect at the date of receipt of such notice or at such later time as is therein
specified.

3.6 Regular Meetings. Regular meetings of the Board may be held without notice
at such times and at such places as may be determined from time to time by the
Board or its Chairman.

3.7 Special Meetings. Special meetings of the Board may be held at such times
and at such places as may be determined by the Chairman, the Chief Executive
Officer or the President on at least 24 hours’ notice to each Director given by
one of the means specified in Section 3.9 hereof other than by mail or on at
least three days’ notice if given by mail. Special meetings shall be called by
the Chairman, the Chief Executive Officer, the President or the Secretary in
like manner and on like notice on the written request of any two or more
Directors.

3.8 Telephone Meetings. Board or Board committee meetings may be held by means
of telephone conference or other communications equipment by means of which all
persons participating in the meeting can hear each other. Participation by a
Director in a meeting pursuant to this Section 3.8 shall constitute presence in
person at such meeting.

3.9 Adjourned Meetings. A majority of the Directors present at any meeting of
the Board, including an adjourned meeting, whether or not a quorum is present,
may adjourn and reconvene such meeting to another time and place. At least 24
hours’ notice of any adjourned meeting of the Board shall be given to each
Director whether or not present at the time of the adjournment, if such notice
shall be given by one of the means specified in Section 3.9 hereof other than by
mail, or at least three days’ notice if by mail. Any business may be transacted
at an adjourned meeting that might have been transacted at the meeting as
originally called.

3.10 Notice Procedure. Subject to Sections 3.7 and 3.11 hereof, whenever notice
is required to be given to any Director by applicable Law, the Certificate of
Incorporation or these By-laws, such notice shall be deemed given effectively if
given in person or by telephone, mail addressed to such Director at such
Director’s address as it appears on the records of the Corporation, telegram,
telecopy or by other means of electronic transmission.

3.11 Waiver of Notice. Whenever the giving of any notice to Directors is
required by applicable Law, the Certificate of Incorporation or these By-laws, a
waiver thereof, given by the Director entitled to the notice, whether before or
after such notice is required, shall be deemed equivalent to notice. Attendance
by a Director at a meeting shall constitute a waiver of notice of such meeting
except when the Director attends a meeting for the express purpose of objecting,
at the beginning of the meeting, to the transaction of any business on the
ground that the meeting was not lawfully called or convened. Neither the
business to be transacted at, nor the purpose of, any regular or special Board
or committee meeting need be specified in any waiver of notice.

 

17



--------------------------------------------------------------------------------

3.12 Organization. At each meeting of the Board, the Chairman or, in his or her
absence, another Director selected by the Board shall preside. The Secretary
shall act as secretary at each meeting of the Board. If the Secretary is absent
from any meeting of the Board, an Assistant Secretary shall perform the duties
of secretary at such meeting; and in the absence from any such meeting of the
Secretary and all Assistant Secretaries, the person presiding at the meeting may
appoint any person to act as secretary of the meeting.

3.13 Quorum of Directors. The presence of a majority of the Board shall be
necessary and sufficient to constitute a quorum for the transaction of business
at any meeting of the Board.

3.14 Action by Majority Vote. Except as otherwise expressly required by these
By-laws or the Certificate of Incorporation, the vote of a majority of the
Directors present at a meeting at which a quorum is present shall be the act of
the Board.

3.15 Action Without Meeting. Unless otherwise restricted by these By-laws, any
action required or permitted to be taken at any meeting of the Board or of any
committee thereof may be taken without a meeting if all Directors or members of
such committee, as the case may be, consent thereto in writing or by electronic
transmission, and the writings or electronic transmissions are filed with the
minutes of proceedings of the Board or committee.

ARTICLE IV

COMMITTEES OF THE BOARD

The Board may designate one or more Directors as alternate members of any
committee, who may replace any absent or disqualified member at any meeting of
such committee. If a member of a committee shall be absent from any meeting, or
disqualified from voting thereat, the remaining member or members present at the
meeting and not disqualified from voting, whether or not such member or members
constitute a quorum, may, by a unanimous vote, appoint another member of the
Board to act at the meeting in the place of any such absent or disqualified
member. Any such committee, to the extent permitted by applicable Law, shall
have and may exercise all the powers and authority of the Board in the
management of the business and affairs of the Corporation and may authorize the
seal of the Corporation to be affixed to all papers that may require it to the
extent so authorized by the Board. Unless the Board provides otherwise, at all
meetings of such committee, a majority of the then authorized members of the
committee shall constitute a quorum for the transaction of business, and the
vote of a majority of the members of the committee present at any meeting at
which there is a quorum shall be the act of the committee. Each committee shall
keep regular minutes of its meetings. Unless the Board provides otherwise, each
committee designated by the Board may make, alter and repeal rules and
procedures for the conduct of its business. In the absence of such rules and
procedures each committee shall conduct its business in the same manner as the
Board conducts its business pursuant to Article III.

 

18



--------------------------------------------------------------------------------

ARTICLE V

OFFICERS

5.1 Positions; Election. The officers of the Corporation shall be a Chairman, a
Chief Executive Officer, a President or number of Presidents, a Secretary, a
Treasurer and any other officers as the Board may elect from time to time, who
shall exercise such powers and perform such duties as shall be determined by the
Board from time to time. Any number of offices may be held by the same person.

5.2 Term of Office. Each officer of the Corporation shall hold office until such
officer’s successor is elected and qualifies or until such officer’s earlier
death, resignation or removal. Any officer may resign at any time upon written
notice to the Corporation. Such resignation shall take effect at the date of
receipt of such notice or at such later time as is therein specified. The
resignation of an officer shall be without prejudice to the contract rights of
the Corporation, if any. Any officer may be removed at any time with or without
cause by the Board. Any vacancy occurring in any office of the Corporation may
be filled by the Board. The election or appointment of an officer shall not of
itself create contract rights.

5.3 Chairman. The Chairman shall preside at all meetings of the Board and shall
exercise such powers and perform such other duties as shall be determined from
time to time by the Board.

5.4 Chief Executive Officer. The Chief Executive Officer shall be the principal
executive officer of the Corporation and, subject to the control of the Board,
shall in general determine the direction and goals of the Corporation and
supervise and control all of the business, operations and affairs of the
Corporation. The Chief Executive Officer shall have authority, subject to such
rules as may be prescribed by the Board, to appoint such agents and employees of
the Corporation as the Chief Executive Officer may deem necessary, to prescribe
their powers and duties, and to delegate authority to them. Such agents and
employees shall hold office at the discretion of the Chief Executive Officer.
The Chief Executive Officer shall have authority, co-equal with the Chairman of
the Board, to sign, execute and acknowledge, on behalf of the Corporation, all
deeds, mortgages, bonds, stock certificates, contracts, leases, reports and all
other documents or instruments necessary or proper to be executed in the course
of the Corporation’s regular business, or which shall be authorized by
resolution of the Board; and, except as otherwise provided by any applicable Law
or by the Board, the Chief Executive Officer may authorize any President or Vice
President or any other officer or agent of the Corporation to sign, execute and
acknowledge such documents or instruments in the Chief Executive Officer’s place
and stead.

5.5 President. The President (or in the event there is more than one President,
reference under these By-Laws shall refer to any President (to the extent the
context requires)) shall have general supervision over the business of the
Corporation and other duties incident to the office of President, and any other
duties as may from time to time be assigned to the President by the Chief
Executive Officer or the Board and subject to the control of the Chief Executive
Officer or the Board in each case. The President may sign and execute in the
name of the Corporation deeds, mortgages, bonds, contracts and other
instruments, except in cases in

 

19



--------------------------------------------------------------------------------

which the signing and execution thereof shall be expressly delegated by the
Board or by these By-laws to some other officer or agent of the Corporation, or
shall be required by applicable Law otherwise to be signed or executed.

5.6 Vice Presidents. Vice Presidents shall have the duties incident to the
office of Vice President and any other duties that may from time to time be
assigned to the Vice President by the Chief Executive Officer, the President or
the Board. Any Vice President may sign and execute in the name of the
Corporation deeds, mortgages, bonds, contracts or other instruments, except in
cases in which the signing and execution thereof shall be expressly delegated by
the Board or by these By-laws to some other officer or agent of the Corporation,
or shall be required by applicable Law otherwise to be signed or executed.

5.7 Secretary. The Secretary shall attend all meetings of the Board and of the
Stockholders, record all the proceedings of the meetings of the Board and of the
Stockholders in a book to be kept for that purpose and perform like duties for
committees of the Board, when required. The Secretary shall give, or cause to be
given, notice of all special meetings of the Board and of the Stockholders and
perform such other duties as may be prescribed by the Board or by the President.
The Secretary shall have custody of the corporate seal of the Corporation, and
the Secretary or an Assistant Secretary, shall have authority to affix the same
on any instrument that may require it, and when so affixed, the seal may be
attested by the signature of the Secretary or by the signature of such Assistant
Secretary. The Board may give general authority to any other officer to affix
the seal of the Corporation and to attest the same by such officer’s signature.
The Secretary or an Assistant Secretary may also attest all instruments signed
by the Chief Executive Officer, the President, the Treasurer or any Vice
President. The Secretary shall have charge of all the books, records and papers
of the Corporation relating to its organization and management, see that the
reports, statements and other documents required by applicable Law are properly
kept and filed and, in general, perform all duties incident to the office of
Secretary of a corporation and such other duties as may from time to time be
assigned to the Secretary by the Board, the Chief Executive Officer or the
President.

5.8 Treasurer. The Treasurer shall have charge and custody of, and be
responsible for, all funds, securities and notes of the Corporation, receive and
give receipts for moneys due and payable to the Corporation from any sources
whatsoever, deposit all such moneys and valuable effects in the name and to the
credit of the Corporation in such depositaries as may be designated by the
Board, against proper vouchers, cause such funds to be disbursed by checks or
drafts on the authorized depositaries of the Corporation signed in such manner
as shall be determined by the Board and be responsible for the accuracy of the
amounts of all moneys so disbursed, regularly enter or cause to be entered in
books or other records maintained for the purpose full and adequate account of
all moneys received or paid for the account of the Corporation, have the right
to require from time to time reports or statements giving such information as
the Treasurer may desire with respect to any and all financial transactions of
the Corporation from the officers or agents transacting the same, render to the
Chief Executive Officer, the President or the Board, whenever the Chief
Executive Officer, the President or the Board shall require the Treasurer so to
do, an account of the financial condition of the Corporation and of all
financial transactions of the Corporation, disburse the funds of the Corporation
as ordered by the Board and, in general, perform all duties incident to the
office of Treasurer of a corporation and such other duties as may from time to
time be assigned to the Treasurer by the Board, the Chief Executive Officer or
the President.

 

20



--------------------------------------------------------------------------------

5.9 Assistant Secretaries and Assistant Treasurers. Assistant Secretaries and
Assistant Treasurers shall perform such duties as shall be assigned to them by
the Secretary or by the Treasurer, respectively, or by the Board, the Chief
Executive Officer or the President.

ARTICLE VI

INDEMNIFICATION AND ADVANCEMENT OF EXPENSES

6.1 Right to Indemnification. The Corporation shall indemnify and hold harmless,
to the fullest extent permitted by applicable Law as it presently exists or may
hereafter be amended, any person (a “Covered Person”) who was or is a party or
is threatened to be made a party to any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that he or she, or a person for whom he or
she is the legal representative, is or was a director or officer of the
Corporation or, while a director or officer of the Corporation, is or was
serving at the request of the Corporation as a director, officer, employee or
agent of another entity or enterprise, including service with respect to
employee benefit plans, against all liability and loss suffered and expenses
(including attorneys’ fees) reasonably incurred by such Covered Person.
Notwithstanding the preceding sentence, except as otherwise provided in
Section 6.3, the Corporation shall be required to indemnify a Covered Person in
connection with a Proceeding (or part thereof) commenced by such Covered Person
only if the commencement of such Proceeding (or part thereof) by the Covered
Person was authorized by the Board.

6.2 Advancement of Expenses. To the extent not prohibited by applicable Law, the
Corporation shall pay the expenses (including attorneys’ fees) incurred by a
Covered Person in defending any Proceeding in advance of its final disposition;
provided, however, that, to the extent required by applicable Law, such payment
of expenses in advance of the final disposition of the Proceeding shall be made
only upon receipt of an undertaking by the Covered Person to repay all amounts
advanced if it should be ultimately determined that the Covered Person is not
entitled to be indemnified under this Article VI or otherwise.

6.3 Claims.

(A) To the extent not prohibited by applicable Law, if a claim for
indemnification or advancement of expenses under this Article VI is not paid in
full within 30 days after a written claim therefor by the Covered Person has
been received by the Corporation, the Covered Person may file suit to recover
the unpaid amount of such claim and, if successful in whole or in part, shall be
entitled to be paid the expense of prosecuting such claim. To the extent not
prohibited by applicable Law, in any such action the Corporation shall have the
burden of proving that the Covered Person is not entitled to the requested
indemnification or advancement of expenses under applicable Law.

 

21



--------------------------------------------------------------------------------

(B) In any suit brought by a Covered Person seeking to enforce a right to
indemnification hereunder (but not a suit brought by a Covered Person seeking to
enforce a right to an advancement of expenses hereunder), it shall be a defense
that the Covered Person seeking to enforce a right to indemnification has not
met any applicable standard for indemnification under applicable Law. With
respect to any suit brought by a Covered Person seeking to enforce a right to
indemnification or right to advancement of expenses hereunder or any suit
brought by the Corporation to recover an advancement of expenses (whether
pursuant to the terms of an undertaking or otherwise), neither (i) the failure
of the Corporation to have made a determination prior to commencement of such
suit that indemnification of such Covered Person is proper in the circumstances
because such Covered Person has met the applicable standards of conduct under
applicable law, nor (ii) an actual determination by the Corporation that such
Covered Person has not met such applicable standards of conduct, shall create a
presumption that such Covered Person has not met the applicable standards of
conduct or, in a case brought by such Covered Person seeking to enforce a right
to indemnification, be a defense to such suit.

(C) In any suit brought by a Covered Person seeking to enforce a right to
indemnification or to an advancement of expenses hereunder, or by the
Corporation to recover an advancement of expenses (whether pursuant to the terms
of an undertaking or otherwise), the burden shall be on the Corporation to prove
that the Covered Person seeking to enforce a right to indemnification or to an
advancement of expenses or the Covered Person from whom the Corporation seeks to
recover an advancement of expenses is not entitled to be indemnified, or to such
an advancement of expenses, under this Article VI or otherwise.

6.4 Nonexclusivity of Rights. The rights conferred on any Covered Person by this
Article VI shall not be exclusive of any other rights that such Covered Person
may have or hereafter acquire under any statute, provision of these By-laws, the
Certificate of Incorporation, agreement, vote of Stockholders or disinterested
Directors or otherwise.

6.5 Other Sources. The Corporation’s obligation, if any, to indemnify or to
advance expenses to any Covered Person who was or is serving at its request as a
director, officer, employee or agent of another entity or enterprise shall be
reduced by any amount such Covered Person actually collects as indemnification
or advancement of expenses from such other entity or enterprise; provided,
however, that no Covered Person shall be required to seek recovery from any
other entity or enterprise.

6.6 Amendment or Repeal. Notwithstanding anything to the contrary contained
herein, any repeal or amendment of this Article VI by changes in Law (or
otherwise), or the adoption of any other provision of these By-laws inconsistent
with this Article VI, will, unless otherwise required by Law, be prospective
only (except to the extent such amendment or change in Law permits the
Corporation to provide broader rights on a retroactive basis than permitted
prior thereto), and will not in any way diminish or adversely affect any right
or protection of a Covered Person existing at the time of such repeal or
amendment or adoption of such inconsistent provision in respect of any act or
omission occurring prior to such repeal or amendment or adoption of such
inconsistent provision, regardless of when the applicable action, suit or
proceeding in respect of which such right or protection is sought is commenced
and regardless of when such right or protection is sought.

6.7 Other Indemnification and Prepayment of Expenses. This Article VI shall not
limit the right of the Corporation, to the extent and in the manner permitted by
applicable Law, to indemnify and to advance expenses to persons other than
Covered Persons when and as authorized by appropriate corporate action.

 

22



--------------------------------------------------------------------------------

ARTICLE VII

TAG ALONG RIGHTS

Until the earlier of (i) [______ ___, 2012],1 and (ii) the date on which Persons
who Beneficially Own 5% or more of the Outstanding Voting Securities shall no
longer Beneficially Own, in the aggregate, 65% or more of the Outstanding Voting
Securities, no Stockholder, together with its Affiliates (a “Selling
Stockholder”), shall consummate, or enter into any agreement providing for a
sale, assignment, pledge, hypothecation, encumbrance, disposition or gift (each,
a “Transfer”) of 50% or more of the then-outstanding Voting Securities, in one
or a series of related transaction (a “Control Share”) (other than a Transfer to
an Affiliate of such Stockholder), unless, prior to the consummation of such
transaction, the Person who is acquiring the Control Share in such Transfer
offers each other Stockholder the opportunity to Transfer all of the Voting
Securities held by such Stockholder for the same per share consideration that is
being paid to the Selling Stockholder for its Control Share, and on other terms
and conditions (including timing of payouts) no less favorable than those being
offered to the Seller Stockholder. Notwithstanding anything to the contrary set
forth herein, so long as the Harbinger Parties Beneficially Own 40% or more of
the outstanding voting securities of HGI, the provisions of this Article VII
shall not apply to any Transfer of Voting Securities to HGI or any of its
subsidiaries by the Harbinger Parties or any other members of their Restricted
Group. To the extent that any certificates are issued in respect of Voting
Securities, each certificate representing Voting Securities shall be endorsed
with a legend reflecting the rights set forth in this Article VII.

ARTICLE VIII

GENERAL PROVISIONS

8.1 Certificates Representing Shares. Shares of stock of the Corporation may be
represented by certificates, and shares may be uncertificated shares that may be
evidenced by a book-entry system maintained by the registrar of such stock, or a
combination of both. If shares are represented by certificates (if any) such
certificates shall be in the form approved by the Board. The certificates
representing shares of stock of each class shall be signed by, or in the name
of, the Corporation by the Chairman, the President or any Vice President, and by
the Secretary, any Assistant Secretary, the Treasurer or any Assistant
Treasurer. Any or all such signatures may be facsimiles. Although any officer,
transfer agent or registrar whose manual or facsimile signature is affixed to
such a certificate ceases to be such officer, transfer agent or registrar before
such certificate has been issued, it may nevertheless be issued by the
Corporation with the same effect as if such officer, transfer agent or registrar
were still such at the date of its issue.

 

1

Date will be two years from the closing date of the Mergers.

 

23



--------------------------------------------------------------------------------

8.2 Transfer and Registry Agents. The Corporation may from time to time maintain
one or more transfer offices or agents and registry offices or agents at such
place or places as may be determined from time to time by the Board.

8.3 Lost, Stolen or Destroyed Certificates. The Corporation may issue a new
certificate of stock in the place of any certificate theretofore issued by it,
alleged to have been lost, stolen or destroyed, and the Corporation may require
the owner of the lost, stolen or destroyed certificate or his or her legal
representative to give the Corporation a bond sufficient to indemnify it against
any claim that may be made against it on account of the alleged loss, theft or
destruction of any such certificate or the issuance of such new certificate.

8.4 Form of Records. Any records maintained by the Corporation in the regular
course of its business, including its stock ledger, books of account and minute
books, may be maintained on any information storage device or method; provided
that the records so kept can be converted into clearly legible paper form within
a reasonable time. The Corporation shall so convert any records so kept upon the
request of any person entitled to inspect such records pursuant to applicable
Law.

8.5 Seal. The corporate seal shall have the name of the Corporation inscribed
thereon and shall be in such form as may be approved from time to time by the
Board. The seal may be used by causing it or a facsimile thereof to be impressed
or affixed or otherwise reproduced.

8.6 Fiscal Year. The fiscal year of the Corporation shall be determined by the
Board.

8.7 Amendments. Except as otherwise expressly provided for herein, these By-laws
may be amended or repealed and new By-laws may be adopted by the Board;
provided, that the Stockholders may make additional By-laws and may alter and
repeal any By-laws whether such By-laws were originally adopted by them or
otherwise; provided, however, that no action by the Board to repeal or amend
Section 2.3(B), Section 3.2, Section 3.4(B), this Section 8.7, Article IV or
Article VII (or any definition contained in Article I that is used in any such
Section or Article), or the adoption of any other provision of these By-laws
inconsistent with such Sections and Articles, shall be effective (i) without the
approval of a majority of the Board and a majority of the Special Nominating
Committee, if the Special Nominating Committee exists, and (ii) at any time when
the Special Nominating Committee does not exist, without the approval of a
majority of the Board and a majority of the Independent Directors then serving.

8.8 Conflict with Applicable Law or Certificate of Incorporation. These By-laws
are adopted subject to any applicable Law and the Certificate of Incorporation.
Whenever these By-laws may conflict with any applicable Law or the Certificate
of Incorporation, such conflict shall be resolved in favor of such Law or the
Certificate of Incorporation.

 

24